Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158300 Page 1 of
                                      70



1
2
3
4
5
6
7
8
9                      UNITED STATES DISTRICT COURT
10                   SOUTHERN DISTRICT OF CALIFORNIA
11
                                               Case No. 15-MD-2670 JLS (MDD)
12   IN RE: PACKAGED SEAFOOD
     PRODUCTS ANTITRUST LITIGATION
13                                             DECLARATION OF JEANNE C.
                                               FINEGAN, APR CONCERNING
14   This Document Relates To:                 CLASS MEMBER
15                                             NOTIFICATION
     All Commercial Food Preparer Plaintiff
16   Actions
17
18
19
20
21
22
23
24
25
26
27
28
     DECL. OF JEANNE C. FINEGAN               CASE NO. 15-MD-2670-JLS (MDD)
Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158301 Page 2 of
                                      70



 1 I, JEANNE C. FINEGAN declare as follows:
 2                                   INTRODUCTION
 3         1.    I am Chief Media Oﬃcer of HF Media, LLC, Inc. a division of Heﬄer
 4 Claims Group LLC (“Heﬄer”) 1 . �is Declaration is based upon my personal
 5 knowledge as well as information provided to me by my associates and staﬀ,
 6 including information reasonably relied upon in the ﬁelds of advertising media and
 7 communications.
 8         2.    Heﬄer has been engaged by the parties to this litigation to develop and
 9 implement a proposed legal notice program as part of the parties’ proposed class
10 action settlement. �is proposed program is highly targeted and well-designed to
11 reach Settlement Class Members by employing signiﬁcant direct notice eﬀorts and
12 best-in-class media resources, tools and technology. It applies the most current
13 approach to notice by combining direct mailed notice, directed publications and
14 banner ads in e-newsletters with circulations totaling over 274,000, along with a
15 press release.
16         3.    �is Declaration describes my experience in designing and
17 implementing notices and notice programs, as well as my credentials to opine on the
18 overall adequacy of the proposed notice eﬀort. �is Declaration will also describe
19 the proposed notice program and address why this proposed program is consistent
20 with other best practicable court-approved notice programs and the requirements of
21 Fed. Civ. P. 23(c)(2)(B) and the Federal Judicial Center (“FJC”) guidelines 2 for Best
22 Practicable Due Process notice.
23
24
25
     All capitalized terms will take their meaning as defined in the Settlement
     1
26 Agreement unless defined in this document.
27
   2
     Notice Checklist and Plain Language Guide (2010) (“Judges’ Class Action
28 Notice and Claims Process Checklist and Plain Language Guide”).
   DECL. OF JEANNE C. FINEGAN                        CASE NO. 15-MD-2670-JLS (MDD)
                                              1
Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158302 Page 3 of
                                      70



 1         4.    We understand that the proposed class in this case consists of persons
 2 or entities who would have purchased packaged tuna products in containers 40
 3 ounces or greater from DOT Foods, Sysco, US Foods, Sam’s Club, Walmart, or
 4 Costco. �e notice here has been targeted to reach and inform the Commercial Food
 5 Preparer Class (“CFP Class”). �e estimated reach of the program is anticipated to
 6 be over 75% percent of this target audience.
 7                                 QUALIFICATIONS
 8         5.    I have more than 30 years of relevant communications and advertising
 9 experience. I am a member of the Board of Directors for the Alliance for Audited
10 Media (“AAM”). I am the only Notice Expert accredited in Public Relations (APR)
11 by the Universal Accreditation Board, a program administered by the Public
12 Relations Society of America. Further, I have provided testimony before Congress
13 on issues of notice. I have lectured, published and been cited extensively on various
14 aspects of legal noticing, product recall, and crisis communications, and have served
15 the Consumer Product Safety Commission (CPSC) as an expert to determine ways
16 in which the CPSC can increase the eﬀectiveness of its product recall campaigns.
17 More recently, I have been extensively involved as a contributing author for
18 “Guidelines and Best Practices Implementing 2018 Amendments to Rule 23 Class
19 Action Settlement Provisions” published by Duke University School of Law.
20         6.    I have served as an expert, with day-to-day operational responsibilities
21 and direct responsibilities for the design and implementation of hundreds of class
22 action notice programs, some of which are the largest and most complex programs
23 ever implemented in both the United States and Canada. My work includes a wide
24 range of class actions and regulatory and consumer matters, the subject matters of
25 which include product liability, construction defect, antitrust, asbestos, medical,
26 pharmaceutical,     human    rights,   civil   rights,   telecommunications,   media,
27 environmental, securities, banking, insurance and bankruptcy.
28         7.    Relevant to the matter at hand, my colleagues and I have extensive
     DECL. OF JEANNE C. FINEGAN                       CASE NO. 15-MD-2670-JLS (MDD)
                                              2
Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158303 Page 4 of
                                      70



 1 experience working on cases where class certiﬁcation may have occurred after an
 2 initial settlement and there are more than one defendant; by way of example, In re:
 3 Processed Egg Prods. Antitrust Litig., MDL No. 08-md-02002 (E.D.P.A.) and In re:
 4 Air Cargo Shipping Services Antitrust Litigation, No. 06-MD-1775 (JG) (VV)
 5 (E.D.N.Y.).
 6        8.     Additionally, I have been at the forefront of modern notice, including
 7 plain language as noted in a RAND study 3, and importantly, I was the ﬁrst Notice
 8 Expert to integrate digital media and social media into court approved legal notice
 9 programs. My recent work includes:
10               •     Chapman v. Tristar Products, No. 1:16-cv-1114, JSG (N.D. Ohio
11                     2018);
12               •     Cook et. al v. Rockwell International Corp. and the Dow
13                     Chemical Co., No. 90-cv-00181- KLK (D.Colo. 2017);
14               •     Warner v. Toyota Motor Sales, U.S.A. Inc., No 2:15-cv-02171-
15                     FMO FFMx (C.D. Cal. 2017);
16               •     Carter    v   Forjas   Taurus    S.S.,   Taurus   International
17                     Manufacturing, Inc., No. 1:13-CV-24583 PAS (S.D. Fla. 2016);
18               •     In re: Blue Buﬀalo Marketing and Sales Practices Litigation, No.
19                     14-md-02562-RWS (E.D. Mo. 2016); and
20               •     In re: TracFone Unlimited Service Plan Litigation, No. C-13-
21                     3440 EMC (N.D. Cal. 2015).
22        9.     As further reference, in evaluating the adequacy and effectiveness of

23   my notice programs, courts have repeatedly recognized my work as an expert. For

24   example, in:

25
26
27
   3 Deborah R. Hensler et al., CLASS ACTION DILEMMAS, PURSUING PUBLIC
28 GOALS FOR PRIVATE GAIN, RAND (2000).
   DECL. OF JEANNE C. FINEGAN                 CASE NO. 15-MD-2670-JLS (MDD)
                                        3
Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158304 Page 5 of
                                      70



1      a)     Simerlein et al., v. Toyota Motor Corporation, Case No. 3:17-cv-01091-
              VAB (District of CT 2019). In the Ruling and Order on Motion for
2
              Preliminarily Approval, dated January 14, 2019, p. 30, the Honorable
3             Victor Bolden stated:
4             “In finding that notice is sufficient to meet both the requirements of Rule
5             23(c) and due process, the Court has reviewed and appreciated the high-
6             quality submission of proposed Settlement Notice Administrator Jeanne
              C. Finegan. See Declaration of Jeanne C. Finegan, APR, Ex. G to Agrmt.,
7
              ECF No. 85-8.”
8
       b)     Carter v Forjas Taurus S.S., Taurus International Manufacturing, Inc.,
9             Case No. 1:13-CV-24583 PAS (S.D. Fla. 2016). In her Final Order and
10            Judgment Granting Plaintiffs Motion for Final Approval of Class Action
11            Settlement, the Honorable Patricia Seitz stated:

12            “The Court considered the extensive experience of Jeanne C. Finegan and
              the notice program she developed. …There is no national firearms registry
13
              and Taurus sale records do not provide names and addresses of the
14            ultimate purchasers… Thus the form and method used for notifying Class
15            Members of the terms of the Settlement was the best notice
              practicable. …The court-approved notice plan used peer-accepted
16
              national research to identify the optimal traditional, online, mobile and
17            social media platforms to reach the Settlement Class Members.”
18            Additionally, in the January 20, 2016, Carter v Forjas Taurus S.S.,
19            Taurus International Manufacturing, Inc., Case No. 1:13-CV-24583
20            PAS (S.D. Fla. 2016), transcript of Class Notice Hearing, p. 5 Judge Seitz,
              noted:
21
              “I would like to compliment Ms. Finegan and her company because I was
22            quite impressed with the scope and the effort of communicating with the
23            Class.”
24
         c)   In Re: Blue Buffalo Company, Ltd., Marketing and Sales Practices
25            Litigation, Case No. 4:14-MD-2562 RWS (E.D. Mo. 2015), (Hearing for
26            Final Approval, May 19, 2016 transcript p. 49). During the Hearing for
27            Final Approval, the Honorable Rodney Sippel said:

28            “It is my finding that notice was sufficiently provided to class members in
     DECL. OF JEANNE C. FINEGAN                      CASE NO. 15-MD-2670-JLS (MDD)
                                              4
Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158305 Page 6 of
                                      70



1                the manner directed in my preliminary approval order and that notice met
                 all applicable requirements of due process and any other applicable law
2
                 and considerations.”
3
         d)      In re: Skechers Toning Shoes Products Liability Litigation, No. 3:11-
4                MD-2308-TBR (W.D. Ky. 2012). In his Final Order and Judgment
5                granting the Motion for Preliminary Approval of Settlement, the
                 Honorable Thomas B. Russell stated:
6
7                “… The comprehensive nature of the class notice leaves little doubt that,
                 upon receipt, class members will be able to make an informed and
8
                 intelligent decision about participating in the settlement.”
9
           10.      Additionally, I have published extensively on various aspects of legal
10
     noticing, including the following publications and articles:
11
                    (a)   Co-Author, Digital Ad Fraud, Impact on Class Action
12
                          Settlements, SlideShare, October 2018. https://bit.ly/2SHqB5D.
13
                    (b)   Author, “Creating a Class Notice Program that Satisﬁes Due
14
                          Process” Law360 New York (February 13, 2018 12:58 PM ET).
15
                    (c)   Author, “3 Considerations for Class Action Notice Brand
16
                          Safety,” Law360 New York (October 2, 2017 12:24 PM ET).
17
                    (d)   Author, “What Would Class Action Reform Mean for Notice?”
18
                          Law360, New York, (April 13, 2017 11:50 AM ET).
19
                    (e)   Author, “Bots Can Silently Steal your Due Process Notice.”
20
                          Wisconsin Law Journal, April 2017.
21
                    (f)   Author, “Don’t Turn a Blind Eye to Bots. Ad Fraud and Bots are
22
                          a Reality of the Digital Environment.” LinkedIn article March 6,
23
                          2107.
24
                    (g)   Co- Author, “Modern Notice Requirements �rough the Lens of
25
                          Eisen and Mullane” – Bloomberg BNA Class Action Litigation
26
                          Report. 17 CLASS 1077. (October 14, 2016).
27
                    (h)   Author, “�ink All Internet Impressions are the Same? �ink
28
     DECL. OF JEANNE C. FINEGAN                        CASE NO. 15-MD-2670-JLS (MDD)
                                                5
Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158306 Page 7 of
                                      70



1                     Again” – Law360.com, New York (March 16, 2016).
2               (i)   Author, “Why Class Members Should See An Online Ad More
3                     �an Once” – Law360.com, New York (December 3, 2015).
4               (j)   Author, ‘Being Media -Relevant — What It Means And Why It
5                     Matters - Law360.com, New York (September 11, 2013, 2:50 PM
6                     ET).
7               (k)   Co-Author, “New Media Creates New Expectations for
8                     Bankruptcy Notice Programs,” ABI Journal, Vol. XXX, No 9,
9                     November 2011.
10              (l)   Quoted Expert, “Eﬀective Class Action Notice Promotes Access
11                    to Justice: Insight from a New U.S. Federal Judicial Center
12                    Checklist,” Canadian Supreme Court Law Review, (2011), 53
13                    S.C.L.R. (2d).
14              (m)   Co-Author, with Hon. Dickran Tevrizian, “Expert Opinion: It’s
15                    More �an Just a Report…Why Qualiﬁed Legal Experts Are
16                    Needed to Navigate the Changing Media Landscape,” BNA
17                    Class Action Litigation Report, 12 CLASS 464, 5/27/11.
18              (n)   Co-Author, with Hon. Dickran Tevrizian, “Your Insight: It’s
19                    More �an Just a Report…Why Qualiﬁed Legal Experts Are
20                    Needed to Navigate the Changing Media Landscape, TXLR, Vol.
21                    26, No. 21, 5/26/2011.
22              (o)   Author, Five Key Considerations for a Successful International
23                    Notice Program, BNA Class Action Litigation Report, 4/9/10
24                    Vol. 11, No. 7 p. 343.
25              (p)   Quoted: Technology Trends Pose Novel Notiﬁcation Issues for
26                    Class Litigators, BNA Electronic Commerce and Law Report,
27                    15, ECLR 109, 1/27/10.
28              (q)   Author, Legal Notice: R U ready 2 adapt? BNA Class Action
     DECL. OF JEANNE C. FINEGAN                    CASE NO. 15-MD-2670-JLS (MDD)
                                               6
Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158307 Page 8 of
                                      70



1                      Litigation Report, Vol. 10, No. 14, 7/24/2009, pp. 702-703.
2               (r)    Author, On Demand Media Could Change the Future of Best
3                      Practicable Notice, BNA Class Action Litigation Report, Vol. 9,
4                      No. 7, 4/11/2008, pp. 307-310.
5               (s)    Quoted in, Warranty Conference: Globalization of Warranty and
6                      Legal Aspects of Extended Warranty, Warranty Week, February
7                      28,               2007,               available               at
8                      www.warrantyweek.com/archive/ww20070228.html.
9               (t)    Co-Author, Approaches to Notice in State Court Class Actions,
10                     For �e Defense, Vol. 45, No. 11, November, 2003.
11              (u)    Author, �e Web Oﬀers Near, Real-Time Cost Eﬃcient Notice,
12                     American Bankruptcy Institute Journal, Vol. XXII, No. 5, 2003.
13              (v)    Author, Determining Adequate Notice in Rule 23 Actions, For
14                     �e Defense, Vol. 44, No. 9, September, 2002.
15              (w)    Co-Author, �e Electronic Nature of Legal Noticing, American
16                     Bankruptcy Institute Journal, Vol. XXI, No. 3, April, 2002.
17              (x)    Author, �ree Important Mantras for CEO’s and Risk Managers
18                     in 2002, International Risk Management Institute, irmi.com/,
19                     January, 2002.
20              (y)    Co-Author, Used the Bat Signal Lately, �e National Law
21                     Journal, Special Litigation Section, February 19, 2001.
22              (z)    Author, How Much is Enough Notice, Dispute Resolution Alert,
23                     Vol. 1, No. 6, March, 2001.
24              (aa)   Author, High-Proﬁle Product Recalls Need More �an the Bat
25                     Signal, International Risk Management Institute, irmi.com/, July
26                     2001.
27              (bb) Author, �e Great Debate - How Much is Enough Legal Notice?
28                     American Bar Association -- Class Actions and Derivatives Suits
     DECL. OF JEANNE C. FINEGAN                      CASE NO. 15-MD-2670-JLS (MDD)
                                            7
Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158308 Page 9 of
                                      70



1                      Newsletter, Winter 1999.
2               (cc)   Author, What are the best practicable methods to give notice?
3                      Georgetown University Law Center Mass Tort Litigation
4                      Institute, CLE White Paper: Dispelling the communications
5                      myth -- A notice disseminated is a notice communicated,
6                      November 1, 2001.
7         11.   In addition, I have lectured or presented extensively on various aspects
8 of legal noticing. A sample list includes the following:
9               (a)    Webinar Rule 23 Changes: Are You Ready for the Digital Wild,
10                     Wild West?” CLE broadcast October 23, 2018.
11              (b)    American Bar Association Faculty Panelist, 4th Annual Western
12                     Regional CLE Class Actions: “Big Brother, Information Privacy,
13                     and Class Actions: How Big Data and Social Media are
14                     Changing the Class Action Landscape,” San Francisco, CA,
15                     June, 2017.
16              (c)    Miami Law Class Action & Complex Litigation Forum, Faculty
17                     Panelist, “Settlement and Resolution of Class Actions.” Miami.
18                     FL, December 2, 2016.
19              (d)    �e Knowledge Group, Faculty Panelist, “Class Action
20                     Settlements: Hot Topics 2016 and Beyond,” Live Webcast,
21                     www.theknowledgegroup.org/, October 2016.
22              (e)    BA    National    Symposium,     Faculty    Panelist,   “Ethical
23                     Considerations in Settling Class Actions,” New Orleans, LA
24                     March 2016.
25              (f)    SF Banking Attorney Association, Speaker, “How a Class Action
26                     Notice can Make or Break your Client’s Settlement,” San
27                     Francisco, CA May 2015.
28              (g)    Perrin Class Action Conference, Faculty Panelist, “Being Media
     DECL. OF JEANNE C. FINEGAN                     CASE NO. 15-MD-2670-JLS (MDD)
                                            8
 Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158309 Page 10
                                      of 70



1                     Relevant, What it Means and Why It Maters – �e Social Media
2                     Evolution: Trends Challenges and Opportunities,” Chicago, IL
3                     May 2015.
4               (h)   Bridgeport Continuing Ed. Faculty Panelist, “Media Relevant in
5                     the Class Notice Context,” April 2014.
6               (i)   CASD 5th Annual Speaker, “�e Impact of Social Media on
7                     Class Action Notice.” Consumer Attorneys of San Diego Class
8                     Action Symposium, San Diego, California, September 2012.
9               (j)   Law Seminars International, Speaker, “Class Action Notice:
10                    Rules and Statutes Governing FRCP (b)(3) Best Practicable…
11                    What constitutes a best practicable notice? What practitioners
12                    and courts should expect in the new era of online and social
13                    media.” Chicago, IL, October 2011.
14              (k)   CLE International, Faculty Panelist, Building a Workable
15                    Settlement Structure, CLE International, San Francisco,
16                    California May, 2011.
17              (l)   Consumer Attorneys of San Diego (CASD), Faculty      Panelist,
18                    “21st Century Class Notice and Outreach,” 2nd Annual Class
19                    Action Symposium CASD Symposium, San Diego, California,
20                    October 2010.
21              (m)   Consumer Attorneys of San Diego (CASD), Faculty      Panelist,
22                    “�e Future of Notice,” 2nd Annual Class Action Symposium
23                    CASD Symposium, San Diego, California, October 2009.
24              (n)   American Bar Association, Speaker, 2008 Annual Meeting,
25                    “Practical Advice for Class Action Settlements: �e Future of
26                    Notice In the United States and Internationally – Meeting the
27                    Best Practicable Standard.”
28
     DECL. OF JEANNE C. FINEGAN                     CASE NO. 15-MD-2670-JLS (MDD)
                                           9
 Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158310 Page 11
                                      of 70



 1              (o)   American Bar Association, Section of Business Law Business
 2                    and Corporate Litigation Committee – Class and Derivative
 3                    Actions Subcommittee, New York, NY, August 2008.
 4              (p)   Faculty Panelist, Women Lawyers Association of Los Angeles
 5                    (WLALA) CLE Presentation, “�e Anatomy of a Class Action.”
 6                    Los Angeles, CA, February 2008.
 7              (q)   Faculty   Panelist,   Practicing   Law     Institute   (PLI)   CLE
 8                    Presentation, 11th Annual Consumer Financial Services
 9                    Litigation. Presentation: Class Action Settlement Structures --
10                    “Evolving Notice Standards in the Internet Age.”               New
11                    York/Boston (simulcast) March, 2006; Chicago, April, 2006; and
12                    San Francisco, May 2006.
13              (r)   Expert Panelist, U.S. Consumer Product Safety Commission. I
14                    was the only legal notice expert invited to participate as an expert
15                    to the Consumer Product Safety Commission to discuss ways in
16                    which the CPSC could enhance and measure the recall process.
17                    As an expert panelist, I discussed how the CPSC could better
18                    motivate consumers to take action on recalls and how companies
19                    could scientiﬁcally measure and defend their outreach eﬀorts.
20                    Bethesda, MD, September 2003.
21              (s)   Expert Speaker, American Bar Association. Presentation: “How
22                    to Bullet-Proof Notice Programs and What Communication
23                    Barriers Present Due Process Concerns in Legal Notice,” ABA
24                    Litigation Section Committee on Class Actions & Derivative
25                    Suits, Chicago, August 6, 2001.
26        12.   A comprehensive description of my credentials and experience that
27 qualify me to provide expert opinions on the adequacy of class action notice
28 programs is attached as Exhibit A.
     DECL. OF JEANNE C. FINEGAN                     CASE NO. 15-MD-2670-JLS (MDD)
                                            10
 Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158311 Page 12
                                      of 70



 1                                  NOTICE PROGRAM
 2        13.    Heﬄer has been engaged by Counsel for the CFP Class in this action to
 3 design and implement a notice and supplemental publication program appropriately
 4 reaching Settlement Class Members in this matter. Heﬄer has also been engaged to
 5 handle other administrative duties for the complete implementation of the Settlement
 6 Agreement such as claims review and validation, calculation of awards based upon
 7 an approved Plan of Allocation, and distribution of funds to approved valid claims.
 8        14.    We understand that the Settlement Class includes:
 9               All persons and entities in 27 named states including Arizona,
10               Arkansas,    California,   Florida,    Iowa,   Kansas,   Maine,
11               Massachusetts, Michigan, Minnesota, Mississippi, Nebraska,
12               Nevada, New Hampshire, New Mexico, New York, North
13               Carolina, North Dakota, Oregon, Rhode Island, South Carolina,
14               South Dakota, Tennessee, Utah, Vermont, West Virginia,
15               Wisconsin and D.C., that indirectly purchased packaged tuna
16               products produced in packages of 40 ounces or more that were
17               manufactured by any Defendant ( or any current or former
18               subsidiary or any Aﬃliate thereof) and that were purchased
19               directly from DOT Foods, Sysco, US Foods, Sams Club, Wal -
20               Mart, or Costco (other than inter-company purchases among
21               these distributors) from June 2011 through December 2016 (the
22               “Class Period”).
23        15.    DOT Foods and US Foods have provided transactional data that
24 includes customer identifying information showing speciﬁc purchase values, and
25 CFPs are in discussions with Sysco and Costco about turning over similar customer
26 identifying information that would include purchase totals. �ese discussions are
27 showing promise, and CFPs are in discussions with Walmart and Sam’s Club about
28 potentially providing customer identifying information as well. If the discussions
     DECL. OF JEANNE C. FINEGAN                        CASE NO. 15-MD-2670-JLS (MDD)
                                            11
 Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158312 Page 13
                                      of 70



 1 with Sysco and Costco are concluded successfully, I understand that name and
 2 address information records would be available for at least 75% of class members,
 3 and perhaps transaction information as well. Based on Heﬄer’s analysis and
 4 experience with direct notice programs and the availability of updating contact
 5 information for Class Members through advanced address search mechanisms, we
 6 are conservatively estimating that at least 75% of the class will be reached through
 7 direct notice. Further, the parties are enhancing the direct notice program by
 8 providing additional supplemental notice via e-newsletter publications and a press
 9 release, along with a dedicated settlement website and toll-free helpline. �e purpose
10 of the supplemental notice is to provide additional reminders for class members to
11 ﬁle claims and reach class members who may not get direct notice. �e proposed
12 notice program includes the following components:
13               •     Direct notice to all known class members via U.S. First Class
14                     Mail;
15               •     E-Newsletter display banner ad notice in speciﬁcally targeted e-
16                     magazines selected to reach Class Members;
17               •     A press release across PR Newswires US1 Newslines;
18               •     A dedicated informational website will be established on which
19                     the notices and other important Court documents will be posted,
20                     along with answers to frequently asked questions and updates on
21                     the status of the case; and
22               •     A toll-free information line will be established by which Class
23                     Members can call 24/7 for more information about the
24                     Settlement, including, but not limited to, requesting copies of the
25                     Long Form Notice or Claim Form.
26                                  DIRECT NOTICE
27         16.   �e primary method for outreach in this matter will be through direct
28 mail. While we anticipate possibly receiving contact information from at least four
     DECL. OF JEANNE C. FINEGAN                      CASE NO. 15-MD-2670-JLS (MDD)
                                             12
 Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158313 Page 14
                                      of 70



 1 of the six intermediaries, it is possible that that we will not have transaction purchase
 2 data from some of these. If that is the case, there will be two diﬀerent postcards
 3 going out to over 75% of the class. �e ﬁrst will be mailed to persons or entities
 4 identiﬁed in the intermediaries records that include transaction information of
 5 purchases of Packaged Tuna Products (i.e., those products 40 ounces or larger). �is
 6 group will need to do nothing in order to receive payment unless they want to dispute
 7 the intermediary records we have been given and then they can dispute the
 8 transaction total and provide proof of purchase for their claimed amount. �e second
 9 group will receive direct notice and will need to ﬁle a claim as we will not have
10 transactional purchases for them. Attached as Exhibit B are the two postcard notices
11 and claim form language.
12         17.    We anticipate ﬁling a supplemental declaration when these negotiations
13 are concluded to fully advise the Court of the direct mail program.
14         18.    Heﬄer intends to ﬁrst update all address information by running
15 addresses through the National Change of Address database maintained by the U.S.
16 Postal Service. �is database is a compilation of all address changes of which the
17 U.S. Postal Service is notiﬁed and is kept for four years. It will allow Heﬄer to
18 update addresses to the most current address known by the U.S. Postal service before
19 sending notice.
20         19.    Additionally, if mail is returned as undeliverable with no further
21 forwarding address, Heﬄer will run these records through an advanced address
22 locator database to obtain additional contact information and remail notice.
23 Likewise, if mail is returned with a forwarding address, Heﬄer will remail the notice
24 to the newly provided address.
25         SUPPLEMENTAL E-PUBLICATION AND INTERNET NOTICE
26         20.    To appropriately design and target the publication component of the
27 notice program, HF Media utilized a methodology accepted by the advertising
28 industry and embraced by courts in the United States.
     DECL. OF JEANNE C. FINEGAN                        CASE NO. 15-MD-2670-JLS (MDD)
                                               13
 Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158314 Page 15
                                      of 70



 1         21.    Accordingly, we are guided by well-established principles of
 2 communication and utilize best-in-class nationally syndicated media research data
 3 provided by GfK Mediamark Research and Intelligence LLC, among others, to
 4 provide media consumption habits and audience delivery veriﬁcation of the
 5 potentially aﬀected population. Based on this research, our cutting-edge approach
 6 to notice focuses on the quality of media exposure, engagement, and appropriate
 7 media environment.
 8         22.    �ese data resources are used by advertising agencies nationwide as the
 9 basis to select the most appropriate media to reach speciﬁc target audiences.
10 Speciﬁcally, this research identiﬁes which media channels are favored by the target
11 audience (i.e., the Class Members).       For instance, browsing behaviors on the
12 Internet, social media channels that are used, and which magazines Class Members
13 are reading.
14         23.    It is our understanding that Class Members reside throughout the
15 United States and this supplemental media program has been designed to be
16 inclusive of these locations.
17                             TRADE E-NEWSLETTERS
18         24.    Notice will be published in ﬁve trade e-newsletters targeted to further
19 reach this speciﬁc group of CFP Class members. �ese multi-times per week e-
20 newsletters were chosen as they are commonly read by the CFP Class. Attached as
21 Exhibit C is the display banner ad.
22         25.    First, notice will be published in the FoodService Director (“FSD”) E-
23 Newsletter FSD Update, a tri-weekly newsletter that delivers content about the
24 foodservice market and reports on issues impacting foodservice professionals in
25 hospitals, nursing homes, colleges, schools, business & industry, correctional
26 locations & military installations. FSD has a circulation of over 33,000 members.
27         26.    �e second e-notice will be published in Food Management Today
28 (“FM Today”). FM Today provides ideas for foodservice directors and managers
     DECL. OF JEANNE C. FINEGAN                      CASE NO. 15-MD-2670-JLS (MDD)
                                             14
 Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158315 Page 16
                                      of 70



 1 through coverage of industry issues. FM Today has a circulation of 30,000. �is e-
 2 newsletter is circulated four times a week.
 3         27.   �ird, we will publish in Restaurant Business’s RB Daily, which is
 4 edited for executives of commercial foodservice who have responsibility for
 5 operating decisions. �e circulation is 94,000 and is circulated daily.
 6         28.   Fourth, we will publish in Restaurant Hospitality (also known as Eat
 7 Beat) which is edited for commercial food service professionals including those
 8 operating restaurants, hotels, clubs and catering operations. It has a circulation of
 9 over 90,000 and runs ﬁve days per week.
10         29.   And ﬁfth, SN Express which reaches school foodservice professionals
11 and covers industry issues, trends and food, has a circulation of 40,000. SN Express
12 is a weekly publication.
13                                  PRESS RELEASE
14         30.   A press release distributed over PR Newswire’s US1 Newslines with
15 additional outreach targeting over 182 inﬂuencers and bloggers who cover the food
16 industry. PR Newswire delivers to thousands of print and broadcast newsrooms
17 nationwide, as well as websites, databases and online services including featured
18 placement in news sections of leading portals. Attached as Exhibit D is the press
19 release.
20                               MEDIA MONITORING
21         31.   HF Media intends to monitor various media channels for subsequent
22 news articles and various social mentions as a result of the press release eﬀorts. A
23 complete report on the results will be ﬁled with the Court upon completion of the
24 notice program.
25                       OFFICIAL SETTLEMENT WEBSITE
26         32.   A dedicated settlement website, www.PackagedSeafoodAntitrustCFP
27 Class.com, will be established and maintained by Heﬄer. �e Settlement website
28 will serve as a “landing page for the banner advertising,” where Class Members may
     DECL. OF JEANNE C. FINEGAN                     CASE NO. 15-MD-2670-JLS (MDD)
                                             15
 Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158316 Page 17
                                      of 70



 1 get information about the Settlement and obtain and/or submit a Claim Form, along
 2 with other information including information about the class action, Class Member
 3 rights, the Long Form Notice, Summary Notice, and related information, including
 4 the Settlement Agreement, Court Orders, and Plaintiﬀ’s Motion for Approval of
 5 Fees, Expenses, and Class Representative Payments once it has been ﬁled with the
 6 Court. �e website will be available 24 hours a day and 7 days a week. It will be
 7 optimized for visitors using mobile devices and is also designed to maximize search
 8 engine optimization. It will be updated with current information and status of the
 9 action as appropriate with direction from Counsel or the Court. Attached as Exhibit
10 E is the Long Form Notice.
11                        TOLL FREE INFORMATION LINE
12         33.   Additionally, Heﬄer will establish and maintain a 24-hour toll-free
13 Interactive Voice Response (“IVR”) telephone line, where callers may obtain
14 information about the class action. Heﬄer will also have available live operator
15 support to answer questions during normal business hours. �ese operators will be
16 trained to answer questions on the settlement and help people with any questions on
17 ﬁling a claim.
18                         DEDICATED POST OFFICE BOX
19         34.   Heﬄer will secure and monitor a dedicated post oﬃce box for all mail
20 and written communications from Class Members. Mail will be scanned and
21 uploaded into Heﬄer’s dedicated database for this Settlement so that it can be
22 tracked. All written correspondence will be monitored and responded to promptly.
23                                   CONCLUSION
24         35.   In my opinion, the outreach eﬀorts described above reﬂect a particularly
25 appropriate, highly targeted, and contemporary way to employ notice to this class.
26 We estimate over 75% percent of targeted Class Members will be reached by the
27 direct mail outreach program. In my opinion, the eﬀorts to be used in this proposed
28 notice program are of the highest modern communication standards to provide
     DECL. OF JEANNE C. FINEGAN                      CASE NO. 15-MD-2670-JLS (MDD)
                                             16
 Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158317 Page 18
                                      of 70



1 notice, and are consistent with best practicable court-approved notice programs in
2 similar matters and the Federal Judicial Center’s guidelines concerning appropriate
3 reach.
4          36.   I declare under the penalty of perjury, under the laws of the United
5 States of America, that the foregoing is true and correct. Executed on September 30,
6 2019 in Tigard, Oregon.
7          37.   Dated September 30, 2019
8                                                     Respectfully submitted,
9
10                                                    _____________________
11                                                    Jeanne C. Finegan
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     DECL. OF JEANNE C. FINEGAN                    CASE NO. 15-MD-2670-JLS (MDD)
                                            17
Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158318 Page 19
                                     of 70




                   Exhibit A
Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158319 Page 20
                                     of 70




                             JEANNE C. FINEGAN, APR
                                            BIOGRAPHY

                        Jeanne Finegan, APR, is President and Chief Media Officer of HF Media,
                        LLC, a division of Heffler Claims Group. She is a member of the Board of
                        Directors for the prestigious Alliance for Audited Media (AAM), and was
                        named by Diversity Journal as one of the “Top 100 Women Worth
                        Watching.” She is a distinguished legal notice and communications expert
                        with more than 30 years of communications and advertising experience.

                        She was a lead contributing author for Duke University's School of Law,
   "Guidelines and Best Practices Implementing Amendments to Rule 23 Class Action Settlement
   Provisions." And more recently, she has been involved with New York School of Law and The
   Center on Civil Justice (CCJ) assisting with a class action settlement data analysis and
   comparative visualization tool called the Aggregate Litigation Project, designed to help judges
   make decisions in aggregate cases on the basis of data as opposed to anecdotal information.
   Moreover, her experience also includes working with the Special Settlement Administrator’s
   team to assist with the outreach strategy for the historic Auto Airbag Settlement, In re: Takata
   Airbag Products Liability Litigation MDL 2599.

   During her tenure, she has planned and implemented over 1,000 high-profile, complex legal
   notice communication programs. She is a recognized notice expert in both the United States
   and in Canada, with extensive international notice experience spanning more than 170
   countries and over 40 languages.

   Ms. Finegan has lectured, published and has been cited extensively on various aspects of legal
   noticing, product recall and crisis communications. She has served the Consumer Product
   Safety Commission (CPSC) as an expert to determine ways in which the Commission can
   increase the effectiveness of its product recall campaigns. Further, she has planned and
   implemented large-scale government enforcement notice programs for the Federal Trade
   Commission (FTC) and the Securities and Exchange Commission (SEC).

   Ms. Finegan is accredited in Public Relations (APR) by the Universal Accreditation Board, which
   is a program administered by the Public Relations Society of America (PRSA), and is also a
   recognized member of the Canadian Public Relations Society (CPRS). She has served on
   examination panels for APR candidates and worked pro bono as a judge for prestigious PRSA
   awards.

   Ms. Finegan has provided expert testimony before Congress on issues of notice, and expert
   testimony in both state and federal courts regarding notification campaigns. She has conducted
Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158320 Page 21
                                     of 70



   numerous media audits of proposed notice programs to assess the adequacy of those programs
   under Fed R. Civ. P. 23(c)(2) and similar state class action statutes.

   She was an early pioneer of plain language in notice (as noted in a RAND study,1) and continues
   to set the standard for modern outreach as the first notice expert to integrate social and mobile
   media into court approved legal notice programs.

   In the course of her class action experience, courts have recognized the merits of, and admitted
   expert testimony based on, her scientific evaluation of the effectiveness of notice plans. She
   has designed legal notices for a wide range of class actions and consumer matters that include
   product liability, construction defect, antitrust, medical/pharmaceutical, human rights, civil
   rights, telecommunication, media, environment, government enforcement actions, securities,
   banking, insurance, mass tort, restructuring and product recall.

                                   JUDICIAL COMMENTS AND LEGAL NOTICE CASES

          In evaluating the adequacy and effectiveness of Ms. Finegan’s notice campaigns, courts
   have repeatedly recognized her excellent work. The following excerpts provide some examples
   of such judicial approval.

   In re: The Bank of New York Mellon ADR FX Litigation, 16-CV-00212-JPO-JLC (S.D.N.Y. 2019). In
   the Final Order and Judgement, dated June 17, 2019, para 5, the Honorable J. Paul Oetkin
   stated:
           “The dissemination of notice constituted the best notice practicable under the
           circumstances.”

   Simerlein et al., v. Toyota Motor Corporation, Case No. 3:17-cv-01091-VAB (District of CT
   2019). In the Ruling and Order on Motion for Preliminarily Approval, dated January 14, 2019, p.
   30, the Honorable Victor Bolden stated:

           “In finding that notice is sufficient to meet both the requirements of Rule 23(c) and due
           process, the Court has reviewed and appreciated the high-quality submission of
           proposed Settlement Notice Administrator Jeanne C. Finegan. See Declaration of
           Jeanne C. Finegan, APR, Ex. G to Agrmt., ECF No. 85-8.”

   Fitzhenry- Russell et al., v Keurig Dr. Pepper Inc., Case No. :17-cv-00564-NC, (ND Cal). In the
   Order Granting Final Approval of Class Action Settlement, Dated April 10, 2019, the Honorable
   Nathanael Cousins stated:

           “…the reaction of class members to the proposed Settlement is positive. The parties
           anticipated that 100,000 claims would be filed under the Settlement (see Dkt. No. 327-


   1 Deborah R. Hensler et al., CLASS ACTION DILEMAS, PURSUING PUBLIC GOALS FOR PRIVATE GAIN. RAND (2000).




   Jeanne C. Finegan, APR CV                                                                                 2
Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158321 Page 22
                                     of 70



           5 ¶ 36)—91,254 claims were actually filed (see Finegan Decl ¶ 4). The 4% claim rate
           was reasonable in light of Heffler’s efforts to ensure that notice was adequately
           provided to the Class.”


   Pettit et al., v. Procter & Gamble Co., Case No. 15-cv-02150-RS ND Cal. In the Order Granting
   Final Approval of the Class Action Settlement and Judgement, Dated March 28, 2019, p. 6, the
   Honorable Richard Seeborg stated:

           “The Court finds that the Notice Plan set forth in the Settlement Agreement, and
           effectuated pursuant to the Preliminary Approval Order, constituted the best notice
           practicable under the circumstances and constituted due and sufficient notice to the
           Settlement Class. …the number of claims received equates to a claims rate of 4.6%,
           which exceeds the rate in comparable settlements.”

   Carter v Forjas Taurus S.S., Taurus International Manufacturing, Inc., Case No. 1:13-CV-24583
   PAS (S.D. Fl. 2016). In her Final Order and Judgment Granting Plaintiffs Motion for Final
   Approval of Class Action Settlement, the Honorable Patricia Seitz stated:

           “The Court considered the extensive experience of Jeanne C. Finegan and the notice
           program she developed. …There is no national firearms registry and Taurus sale
           records do not provide names and addresses of the ultimate purchasers… Thus the
           form and method used for notifying Class Members of the terms of the Settlement was
           the best notice practicable. …The court-approved notice plan used peer-accepted
           national research to identify the optimal traditional, online, mobile and social media
           platforms to reach the Settlement Class Members.”

           Additionally, in January 20, 2016, Transcript of Class Notice Hearing, p. 5 Judge Seitz,
           noted:

           “I would like to compliment Ms. Finegan and her company because I was quite
           impressed with the scope and the effort of communicating with the Class.”

   Cook et. al v. Rockwell International Corp. and the Dow Chemical Co., No. 90-cv-00181- KLK
   (D.Colo. 2017)., aka, Rocky Flats Nuclear Weapons Plant Contamination. In the Order Granting
   Final Approval, dated April 28, 2017, p.3, the Honorable John L. Kane said:

           The Court-approved Notice Plan, which was successfully implemented by
           [HF Media- emphasis added] (see Doc. 2432), constituted the best notice practicable
           under the circumstances. In making this determination, the Court finds that the Notice
           Plan that was implemented, as set forth in Declaration of Jeanne C. Finegan, APR
           Concerning Implementation and Adequacy of Class Member Notification (Doc. 2432),
           provided for individual notice to all members of the Class whose identities and
           addresses were identified through reasonable efforts, … and a comprehensive national

   Jeanne C. Finegan, APR CV                                                                          3
Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158322 Page 23
                                     of 70



           publication notice program that included, inter alia, print, television, radio and
           internet banner advertisements. …Pursuant to, and in accordance with, Rule 23 of the
           Federal Rules of Civil Procedure, the Court finds that the Notice Plan provided the best
           notice practicable to the Class.

   In re: Domestic Drywall Antitrust Litigation, MDL. No. 2437, in the U.S. District Court for the
   Eastern District of Pennsylvania. For each of the four settlements, Finegan implemented and
   extensive outreach effort including traditional, online, social, mobile and advanced television
   and online video. In the Order Granting Preliminary Approval to the IPP Settlement, Judge
   Michael M. Baylson stated:

           “The Court finds that the dissemination of the Notice and summary Notice constitutes
           the best notice practicable under the circumstances; is valid, due, and sufficient notice
           to all persons… and complies fully with the requirements of the Federal rule of Civil
           Procedure.”

   Warner v. Toyota Motor Sales, U.S.A. Inc., Case No 2:15-cv-02171-FMO FFMx (C.D. Cal. 2017).
   In the Order Re: Final Approval of Class Action Settlement; Approval of Attorney’s Fees, Costs &
   Service Awards, dated May 21, 2017, the Honorable Fernando M. Olguin stated:

           Finegan, the court-appointed settlement notice administrator, has implemented the
           multiprong notice program. …the court finds that the class notice and the notice
           process fairly and adequately informed the class members of the nature of the action,
           the terms of the proposed settlement, the effect of the action and release of claims,
           the class members’ right to exclude themselves from the action, and their right to
           object to the proposed settlement. (See Dkt. 98, PAO at 25-28).

   Michael Allagas, et al., v. BP Solar International, Inc., et al., BP Solar Panel Settlement, Case
   No. 3:14-cv-00560- SI (N.D. Cal., San Francisco Div. 2016). In the Order Granting Final Approval,
   Dated December 22, 2016, The Honorable Susan Illston stated:

           Class Notice was reasonable and constituted due, adequate and sufficient notice to all
           persons entitled to be provided with notice; and d. fully satisfied the requirements of
           the Federal Rules of Civil Procedure, including Fed. R. Civ. P. 23(c)(2) and (e), the
           United States Constitution (including the Due Process Clause), the Rules of this Court,
           and any other applicable law.


   Foster v. L-3 Communications EOTech, Inc. et al (6:15-cv-03519), Missouri Western District
   Court.
          In the Court’s Final Order, dated July 7, 2017, The Honorable Judge Brian Wimes
          stated: “The Court has determined that the Notice given to the Settlement Class fully



   Jeanne C. Finegan, APR CV                                                                         4
Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158323 Page 24
                                     of 70



           and accurately informed members of the Settlement Class of all material elements of
           the Settlement and constituted the best notice practicable.”

   In re: Skechers Toning Shoes Products Liability Litigation, No. 3:11-MD-2308-TBR (W.D. Ky.
   2012). In his Final Order and Judgment granting the Motion for Preliminary Approval of
   Settlement, the Honorable Thomas B. Russell stated:

           … The comprehensive nature of the class notice leaves little doubt that, upon receipt,
           class members will be able to make an informed and intelligent decision about
           participating in the settlement.

   Brody v. Merck & Co., Inc., et al, No. 3:12-cv-04774-PGS-DEA (N.J.) (Jt Hearing for Prelim App,
   Sept. 27, 2012, transcript page 34). During the Hearing on Joint Application for Preliminary
   Approval of Class Action, the Honorable Peter G. Sheridan acknowledged Ms. Finegan’s work,
   noting:

           Ms. Finegan did a great job in testifying as to what the class administrator will do. So,
           I'm certain that all the class members or as many that can be found, will be given
           some very adequate notice in which they can perfect their claim.

   Quinn v. Walgreen Co., Wal-Mart Stores Inc., 7:12 CV-8187-VB (NYSD) (Jt Hearing for Final
   App, March. 5, 2015, transcript page 40-41). During the Hearing on Final Approval of Class
   Action, the Honorable Vincent L. Briccetti stated:

           "The notice plan was the best practicable under the circumstances. … [and] “the proof
           is in the pudding. This settlement has resulted in more than 45,000 claims which is
           10,000 more than the Pearson case and more than 40,000 more than in a glucosamine
           case pending in the Southern District of California I've been advised about. So the
           notice has reached a lot of people and a lot of people have made claims.”

   In Re: TracFone Unlimited Service Plan Litigation, No. C-13-3440 EMC (ND Ca). In the Final
   Order and Judgment Granting Class Settlement, July 2, 2015, the Honorable Edward M. Chen
   noted:
           “…[D]epending on the extent of the overlap between those class members who will
           automatically receive a payment and those who filed claims, the total claims rate is
           estimated to be approximately 25-30%. This is an excellent result...

   In Re: Blue Buffalo Company, Ltd., Marketing and Sales Practices Litigation, Case No. 4:14-
   MD-2562 RWS (E.D. Mo. 2015), (Hearing for Final Approval, May 19, 2016 transcript p. 49).
   During the Hearing for Final Approval, the Honorable Rodney Sippel said:

           It is my finding that notice was sufficiently provided to class members in the manner
           directed in my preliminary approval order and that notice met all applicable
           requirements of due process and any other applicable law and considerations.


   Jeanne C. Finegan, APR CV                                                                      5
Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158324 Page 25
                                     of 70




   DeHoyos, et al. v. Allstate Ins. Co., No. SA-01-CA-1010 (W.D.Tx. 2001). In the Amended Final
   Order and Judgment Approving Class Action Settlement, the Honorable Fred Biery stated:

           [T]he undisputed evidence shows the notice program in this case was developed and
           implemented by a nationally recognized expert in class action notice programs. … This
           program was vigorous and specifically structured to reach the African-American and
           Hispanic class members. Additionally, the program was based on a scientific
           methodology which is used throughout the advertising industry and which has been
           routinely embraced routinely [sic] by the Courts. Specifically, in order to reach the
           identified targets directly and efficiently, the notice program utilized a multi-layered
           approach which included national magazines; magazines specifically appropriate to
           the targeted audiences; and newspapers in both English and Spanish.

   In re: Reebok Easytone Litigation, No. 10-CV-11977 (D. MA. 2011). The Honorable F. Dennis
   Saylor IV stated in the Final Approval Order:

           The Court finds that the dissemination of the Class Notice, the publication of the
           Summary Settlement Notice, the establishment of a website containing settlement-
           related materials, the establishment of a toll-free telephone number, and all other
           notice methods set forth in the Settlement Agreement and [Ms. Finegan’s] Declaration
           and the notice dissemination methodology implemented pursuant to the Settlement
           Agreement and this Court’s Preliminary Approval Order… constituted the best
           practicable notice to Class Members under the circumstances of the Actions.

   Bezdek v. Vibram USA and Vibram FiveFingers LLC, No 12-10513 (D. MA) The Honorable
   Douglas P. Woodlock stated in the Final Memorandum and Order:
         …[O]n independent review I find that the notice program was robust, particularly in its
         online presence, and implemented as directed in my Order authorizing notice. …I find
         that notice was given to the Settlement class members by the best means “practicable
         under the circumstances.” Fed.R.Civ.P. 23(c)(2).

   Gemelas v. The Dannon Company Inc., No. 08-cv-00236-DAP (N.D. Ohio). In granting final
   approval for the settlement, the Honorable Dan A. Polster stated:

           In accordance with the Court's Preliminary Approval Order and the Court-approved
           notice program, [Ms. Finegan] caused the Class Notice to be distributed on a
           nationwide basis in magazines and newspapers (with circulation numbers exceeding
           81 million) specifically chosen to reach Class Members. … The distribution of Class
           Notice constituted the best notice practicable under the circumstances, and fully
           satisfied the requirements of Federal Rule of Civil Procedure 23, the requirements of
           due process, 28 U.S.C. 1715, and any other applicable law.




   Jeanne C. Finegan, APR CV                                                                      6
Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158325 Page 26
                                     of 70



   Pashmova v. New Balance Athletic Shoes, Inc., 1:11-cv-10001-LTS (D. Mass.). The Honorable
   Leo T. Sorokin stated in the Final Approval Order:

           The Class Notice, the Summary Settlement Notice, the web site, and all other notices in
           the Settlement Agreement and the Declaration of [Ms Finegan], and the notice
           methodology implemented pursuant to the Settlement Agreement: (a) constituted the
           best practicable notice under the circumstances; (b) constituted notice that was
           reasonably calculated to apprise Class Members of the pendency of the Actions, the
           terms of the Settlement and their rights under the settlement … met all applicable
           requirements of law, including, but not limited to, the Federal Rules of Civil Procedure,
           28 U.S.C. § 1715, and the Due Process Clause(s) of the United States Constitution, as
           well as complied with the Federal Judicial Center’s illustrative class action notices.

   Hartless v. Clorox Company, No. 06-CV-2705 (CAB) (S.D.Cal.). In the Final Order Approving
   Settlement, the Honorable Cathy N. Bencivengo found:

           The Class Notice advised Class members of the terms of the settlement; the Final
           Approval Hearing and their right to appear at such hearing; their rights to remain in or
           opt out of the Class and to object to the settlement; the procedures for exercising such
           rights; and the binding effect of this Judgment, whether favorable or unfavorable, to
           the Class. The distribution of the notice to the Class constituted the best notice
           practicable under the circumstances, and fully satisfied the requirements of Federal
           Rule of Civil Procedure 23, the requirements of due process, 28 U.S.C. §1715, and any
           other applicable law.

   McDonough et al v. Toys 'R' Us et al, No. 09:-cv-06151-AB (E.D. Pa.). In the Final Order and
   Judgment Approving Settlement, the Honorable Anita Brody stated:

           The Court finds that the Notice provided constituted the best notice practicable under
           the circumstances and constituted valid, due and sufficient notice to all persons
           entitled thereto.

   In re: Pre-Filled Propane Tank Marketing & Sales Practices Litigation, No. 4:09-md-02086-GAF
   (W.D. Mo.) In granting final approval to the settlement, the Honorable Gary A. Fenner stated:

           The notice program included individual notice to class members who could be
           identified by Ferrellgas, publication notices, and notices affixed to Blue Rhino propane
           tank cylinders sold by Ferrellgas through various retailers. ... The Court finds the notice
           program fully complied with Federal Rule of Civil Procedure 23 and the requirements
           of due process and provided to the Class the best notice practicable under the
           circumstances.

   Stern v. AT&T Mobility Wireless, No. 09-cv-1112 CAS-AGR (C.D.Cal. 2009). In the Final Approval
   Order, the Honorable Christina A. Snyder stated:


   Jeanne C. Finegan, APR CV                                                                        7
Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158326 Page 27
                                     of 70




           [T]he Court finds that the Parties have fully and adequately effectuated the Notice
           Plan, as required by the Preliminary Approval Order, and, in fact, have achieved better
           results than anticipated or required by the Preliminary Approval Order.

   In re: Processed Egg Prods. Antitrust Litig., MDL No. 08-md-02002 (E.D.P.A.). In the Order
   Granting Final Approval of Settlement, Judge Gene E.K. Pratter stated:

           The Notice appropriately detailed the nature of the action, the Class claims, the
           definition of the Class and Subclasses, the terms of the proposed settlement
           agreement, and the class members’ right to object or request exclusion from the
           settlement and the timing and manner for doing so.… Accordingly, the Court
           determines that the notice provided to the putative Class Members constitutes
           adequate notice in satisfaction of the demands of Rule 23.

   In re Polyurethane Foam Antitrust Litigation, 10- MD-2196 (N.D. OH). In the Order Granting
   Final Approval of Voluntary Dismissal and Settlement of Defendant Domfoam and Others, the
   Honorable Jack Zouhary stated:

           The notice program included individual notice to members of the Class who could be
           identified through reasonable effort, as well as extensive publication of a summary
           notice. The Notice constituted the most effective and best notice practicable under the
           circumstances of the Settlement Agreements, and constituted due and sufficient notice
           for all other purposes to all persons and entities entitled to receive notice.

   Rojas v Career Education Corporation, No. 10-cv-05260 (N.D.E.D. IL) In the Final Approval Order
   dated October 25, 2012, the Honorable Virgina M. Kendall stated:

           The Court Approved notice to the Settlement Class as the best notice practicable under
           the circumstance including individual notice via U.S. Mail and by email to the class
           members whose addresses were obtained from each Class Member’s wireless carrier
           or from a commercially reasonable reverse cell phone number look-up service,
           nationwide magazine publication, website publication, targeted on-line advertising,
           and a press release. Notice has been successfully implemented and satisfies the
           requirements of the Federal Rule of Civil Procedure 23 and Due Process.

   Golloher v Todd Christopher International, Inc. DBA Vogue International (Organix), No. C
   1206002 N.D CA. In the Final Order and Judgment Approving Settlement, the Honorable
   Richard Seeborg stated:

            The distribution of the notice to the Class constituted the best notice practicable
           under the circumstances, and fully satisfied the requirements of Federal Rule of Civil
           Procedure 23, the requirements of due process, 28 U.S.C. §1715, and any other
           applicable law.


   Jeanne C. Finegan, APR CV                                                                        8
Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158327 Page 28
                                     of 70




   Stefanyshyn v. Consolidated Industries, No. 79 D 01-9712-CT-59 (Tippecanoe County Sup. Ct.,
   Ind.). In the Order Granting Final Approval of Settlement, Judge Randy Williams stated:

           The long and short form notices provided a neutral, informative, and clear explanation
           of the Settlement. … The proposed notice program was properly designed,
           recommended, and implemented … and constitutes the “best practicable” notice of
           the proposed Settlement. The form and content of the notice program satisfied all
           applicable legal requirements. … The comprehensive class notice educated Settlement
           Class members about the defects in Consolidated furnaces and warned them that the
           continued use of their furnaces created a risk of fire and/or carbon monoxide. This
           alone provided substantial value.

   McGee v. Continental Tire North America, Inc. et al, No. 06-6234-(GEB) (D.N.J.).

           The Class Notice, the Summary Settlement Notice, the web site, the toll-free telephone
           number, and all other notices in the Agreement, and the notice methodology
           implemented pursuant to the Agreement: (a) constituted the best practicable notice
           under the circumstances; (b) constituted notice that was reasonably calculated to
           apprise Class Members of the pendency of the Action, the terms of the settlement and
           their rights under the settlement, including, but not limited to, their right to object to
           or exclude themselves from the proposed settlement and to appear at the Fairness
           Hearing; (c) were reasonable and constituted due, adequate and sufficient notice to all
           persons entitled to receive notification; and (d) met all applicable requirements of law,
           including, but not limited to, the Federal Rules of Civil Procedure, 20 U.S.C. Sec. 1715,
           and the Due Process Clause(s) of the United States Constitution, as well as complied
           with the Federal Judicial Center’s illustrative class action notices,


   Varacallo, et al. v. Massachusetts Mutual Life Insurance Company, et al., No. 04-2702 (JLL)
   (D.N.J.). The Court stated that:

           [A]ll of the notices are written in simple terminology, are readily understandable by
           Class Members, and comply with the Federal Judicial Center's illustrative class action
           notices. … By working with a nationally syndicated media research firm, [Finegan’s
           firm] was able to define a target audience for the MassMutual Class Members, which
           provided a valid basis for determining the magazine and newspaper preferences of the
           Class Members. (Preliminary Approval Order at p. 9). . . . The Court agrees with Class
           Counsel that this was more than adequate. (Id. at § 5.2).

   In re: Nortel Network Corp., Sec. Litig., No. 01-CV-1855 (RMB) Master File No. 05 MD 1659
   (LAP) (S.D.N.Y.). Ms. Finegan designed and implemented the extensive United States and
   Canadian notice programs in this case. The Canadian program was published in both French
   and English, and targeted virtually all investors of stock in Canada. See


   Jeanne C. Finegan, APR CV                                                                       9
Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158328 Page 29
                                     of 70



   www.nortelsecuritieslitigation.com. Of the U.S. notice program, the Honorable Loretta A.
   Preska stated:

           The form and method of notifying the U.S. Global Class of the pendency of the action
           as a class action and of the terms and conditions of the proposed Settlement …
           constituted the best notice practicable under the circumstances, and constituted due
           and sufficient notice to all persons and entities entitled thereto.

   Regarding the B.C. Canadian Notice effort: Jeffrey v. Nortel Networks, [2007] BCSC 69 at para.
   50, the Honourable Mr. Justice Groberman said:

           The efforts to give notice to potential class members in this case have been thorough.
           There has been a broad media campaign to publicize the proposed settlement and the
           court processes. There has also been a direct mail campaign directed at probable
           investors. I am advised that over 1.2 million claim packages were mailed to persons
           around the world. In addition, packages have been available through the worldwide
           web site nortelsecuritieslitigation.com on the Internet. Toll-free telephone lines have
           been set up, and it appears that class counsel and the Claims Administrator have
           received innumerable calls from potential class members. In short, all reasonable
           efforts have been made to ensure that potential members of the class have had notice
           of the proposal and a reasonable opportunity was provided for class members to
           register their objections, or seek exclusion from the settlement.

   Mayo v. Walmart Stores and Sam’s Club, No. 5:06 CV-93-R (W.D.Ky.). In the Order Granting
   Final Approval of Settlement, Judge Thomas B. Russell stated:

           According to defendants’ database, the Notice was estimated to have reached over
           90% of the Settlement Class Members through direct mail. The Settlement
           Administrator … has classified the parties’ database as ‘one of the most reliable and
           comprehensive databases [she] has worked with for the purposes of legal notice.’…
           The Court thus reaffirms its findings and conclusions in the Preliminary Approval Order
           that the form of the Notice and manner of giving notice satisfy the requirements of
           Fed. R. Civ. P. 23 and affords due process to the Settlement Class Members.

   Fishbein v. All Market Inc., (d/b/a Vita Coco) No. 11-cv-05580 (S.D.N.Y.). In granting final
   approval of the settlement, the Honorable J. Paul Oetken stated:

           "The Court finds that the dissemination of Class Notice pursuant to the Notice
           Program…constituted the best practicable notice to Settlement Class Members under
           the circumstances of this Litigation … and was reasonable and constituted due,
           adequate and sufficient notice to all persons entitled to such notice, and fully satisfied
           the requirements of the Federal Rules of Civil Procedure, including Rules 23(c)(2) and
           (e), the United States Constitution (including the Due Process Clause), the Rules of this
           Court, and any other applicable laws."


   Jeanne C. Finegan, APR CV                                                                        10
Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158329 Page 30
                                     of 70




   Lucas, et al. v. Kmart Corp., No. 99-cv-01923 (D.Colo.), wherein the Court recognized Jeanne
   Finegan as an expert in the design of notice programs, and stated:

           The Court finds that the efforts of the parties and the proposed Claims Administrator
           in this respect go above and beyond the "reasonable efforts" required for identifying
           individual class members under F.R.C.P. 23(c)(2)(B).

   In re: Johns-Manville Corp. (Statutory Direct Action Settlement, Common Law Direct Action
   and Hawaii Settlement), No 82-11656, 57, 660, 661, 665-73, 75 and 76 (BRL) (Bankr. S.D.N.Y.).
   The nearly half-billion dollar settlement incorporated three separate notification programs,
   which targeted all persons who had asbestos claims whether asserted or unasserted, against
   the Travelers Indemnity Company. In the Findings of Fact and Conclusions of a Clarifying Order
   Approving the Settlements, slip op. at 47-48 (Aug. 17, 2004), the Honorable Burton R. Lifland,
   Chief Justice, stated:

           As demonstrated by Findings of Fact (citation omitted), the Statutory Direct Action
           Settlement notice program was reasonably calculated under all circumstances to
           apprise the affected individuals of the proceedings and actions taken involving their
           interests, Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950), such
           program did apprise the overwhelming majority of potentially affected claimants and
           far exceeded the minimum notice required. . . . The results simply speak for
           themselves.

   Pigford v. Glickman and U.S. Department of Agriculture, No. 97-1978. 98-1693 (PLF) (D.D.C.).
   This matter was the largest civil rights case to settle in the United States in over 40 years. The
   highly publicized, nationwide paid media program was designed to alert all present and past
   African-American farmers of the opportunity to recover monetary damages against the U.S.
   Department of Agriculture for alleged loan discrimination. In his Opinion, the Honorable Paul L.
   Friedman commended the parties with respect to the notice program, stating;

           The parties also exerted extraordinary efforts to reach class members through a
           massive advertising campaign in general and African American targeted publications
           and television stations. . . . The Court concludes that class members have received
           more than adequate notice and have had sufficient opportunity to be heard on the
           fairness of the proposed Consent Decree.

   In re: Louisiana-Pacific Inner-Seal Siding Litig., Nos. 879-JE, and 1453-JE (D.Or.). Under the
   terms of the Settlement, three separate notice programs were to be implemented at three-year
   intervals over a period of six years. In the first notice campaign, Ms. Finegan implemented the
   print advertising and Internet components of the Notice program. In approving the legal notice
   communication plan, the Honorable Robert E. Jones stated:




   Jeanne C. Finegan, APR CV                                                                      11
Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158330 Page 31
                                     of 70



           The notice given to the members of the Class fully and accurately informed the Class
           members of all material elements of the settlement…[through] a broad and extensive
           multi-media notice campaign.

   Additionally, with regard to the third-year notice program for Louisiana-Pacific, the Honorable
   Richard Unis, Special Master, commented that the notice was:

           …well formulated to conform to the definition set by the court as adequate and
           reasonable notice. Indeed, I believe the record should also reflect the Court's
           appreciation to Ms. Finegan for all the work she's done, ensuring that noticing was
           done correctly and professionally, while paying careful attention to overall costs. Her
           understanding of various notice requirements under Fed. R. Civ. P. 23, helped to insure
           that the notice given in this case was consistent with the highest standards of
           compliance with Rule 23(d)(2).

   In re: Expedia Hotel Taxes and Fees Litigation, No. 05-2-02060-1 (SEA) (Sup. Ct. of Wash. in and
   for King County). In the Order Granting Final Approval of Class Action Settlement, Judge
   Monica Benton stated:

           The Notice of the Settlement given to the Class … was the best notice practicable
           under the circumstances. All of these forms of Notice directed Class Members to a
           Settlement Website providing key Settlement documents including instructions on how
           Class Members could exclude themselves from the Class, and how they could object to
           or comment upon the Settlement. The Notice provided due and adequate notice of
           these proceeding and of the matters set forth in the Agreement to all persons entitled
           to such notice, and said notice fully satisfied the requirements of CR 23 and due
           process.

   Thomas A. Foster and Linda E. Foster v. ABTco Siding Litigation, No. 95-151-M (Cir. Ct.,
   Choctaw County, Ala.). This litigation focused on past and present owners of structures sided
   with Abitibi-Price siding. The notice program that Ms. Finegan designed and implemented was
   national in scope and received the following praise from the Honorable J. Lee McPhearson:

           The Court finds that the Notice Program conducted by the Parties provided individual
           notice to all known Class Members and all Class Members who could be identified
           through reasonable efforts and constitutes the best notice practicable under the
           circumstances of this Action. This finding is based on the overwhelming evidence of
           the adequacy of the notice program. … The media campaign involved broad national
           notice through television and print media, regional and local newspapers, and the
           Internet (see id. ¶¶9-11) The result: over 90 percent of Abitibi and ABTco owners are
           estimated to have been reached by the direct media and direct mail campaign.

   Wilson v. Massachusetts Mut. Life Ins. Co., No. D-101-CV 98-02814 (First Judicial Dist. Ct.,
   County of Santa Fe, N.M.). This was a nationwide notification program that included all persons


   Jeanne C. Finegan, APR CV                                                                    12
Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158331 Page 32
                                     of 70



   in the United States who owned, or had owned, a life or disability insurance policy with
   Massachusetts Mutual Life Insurance Company and had paid additional charges when paying
   their premium on an installment basis. The class was estimated to exceed 1.6 million
   individuals. www.insuranceclassclaims.com. In granting preliminary approval to the settlement,
   the Honorable Art Encinias found:

           [T]he Notice Plan [is] the best practicable notice that is reasonably calculated, under
           the circumstances of the action. …[and] meets or exceeds all applicable requirements
           of the law, including Rule 1-023(C)(2) and (3) and 1-023(E), NMRA 2001, and the
           requirements of federal and/or state constitutional due process and any other
           applicable law.

   Sparks v. AT&T Corp., No. 96-LM-983 (Third Judicial Cir., Madison County, Ill.). The litigation
   concerned all persons in the United States who leased certain AT&T telephones during the
   1980’s. Ms. Finegan designed and implemented a nationwide media program designed to
   target all persons who may have leased telephones during this time period, a class that
   included a large percentage of the entire population of the United States.
   In granting final approval to the settlement, the Court found:

            The Court further finds that the notice of the proposed settlement was sufficient and
           furnished Class Members with the information they needed to evaluate whether to
           participate in or opt out of the proposed settlement. The Court therefore concludes
           that the notice of the proposed settlement met all requirements required by law,
           including all Constitutional requirements.

   In re: Georgia-Pacific Toxic Explosion Litig., No. 98 CVC05-3535 (Ct. of Common Pleas, Franklin
   County, Ohio). Ms. Finegan designed and implemented a regional notice program that included
   network affiliate television, radio and newspaper. The notice was designed to alert adults living
   near a Georgia-Pacific plant that they had been exposed to an air-born toxic plume and their
   rights under the terms of the class action settlement. In the Order and Judgment finally
   approving the settlement, the Honorable Jennifer L. Bunner stated:

           [N]otice of the settlement to the Class was the best notice practicable under the
           circumstances, including individual notice to all members who can be identified
           through reasonable effort. The Court finds that such effort exceeded even reasonable
           effort and that the Notice complies with the requirements of Civ. R. 23(C).

   In re: American Cyanamid, No. CV-97-0581-BH-M (S.D.Al.). The media program targeted
   Farmers who had purchased crop protection chemicals manufactured by American Cyanamid.
   In the Final Order and Judgment, the Honorable Charles R. Butler Jr. wrote:

           The Court finds that the form and method of notice used to notify the Temporary
           Settlement Class of the Settlement satisfied the requirements of Fed. R. Civ. P. 23 and
           due process, constituted the best notice practicable under the circumstances, and


   Jeanne C. Finegan, APR CV                                                                     13
Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158332 Page 33
                                     of 70



           constituted due and sufficient notice to all potential members of the Temporary Class
           Settlement.

   In re: First Alert Smoke Alarm Litig., No. CV-98-C-1546-W (UWC) (N.D.Al.). Ms. Finegan
   designed and implemented a nationwide legal notice and public information program. The
   public information program ran over a two-year period to inform those with smoke alarms of
   the performance characteristics between photoelectric and ionization detection. The media
   program included network and cable television, magazine and specialty trade publications. In
   the Findings and Order Preliminarily Certifying the Class for Settlement Purposes, Preliminarily
   Approving Class Settlement, Appointing Class Counsel, Directing Issuance of Notice to the Class,
   and Scheduling a Fairness Hearing, the Honorable C.W. Clemon wrote that the notice plan:

           …constitutes due, adequate and sufficient notice to all Class Members; and (v) meets
           or exceeds all applicable requirements of the Federal Rules of Civil Procedure, the
           United States Constitution (including the Due Process Clause), the Alabama State
           Constitution, the Rules of the Court, and any other applicable law.

   In re: James Hardie Roofing Litig., No. 00-2-17945-65SEA (Sup. Ct. of Wash., King County). The
   nationwide legal notice program included advertising on television, in print and on the Internet.
   The program was designed to reach all persons who own any structure with JHBP roofing
   products. In the Final Order and Judgment, the Honorable Steven Scott stated:

           The notice program required by the Preliminary Order has been fully carried out… [and
           was] extensive. The notice provided fully and accurately informed the Class Members
           of all material elements of the proposed Settlement and their opportunity to
           participate in or be excluded from it; was the best notice practicable under the
           circumstances; was valid, due and sufficient notice to all Class Members; and complied
           fully with Civ. R. 23, the United States Constitution, due process, and other applicable
           law.

   Barden v. Hurd Millwork Co. Inc., et al, No. 2:6-cv-00046 (LA) (E.D.Wis.) ("The Court approves,
   as to form and content, the notice plan and finds that such notice is the best practicable under
   the circumstances under Federal Rule of Civil Procedure 23(c)(2)(B) and constitutes notice in a
   reasonable manner under Rule 23(e)(1).")

   Altieri v. Reebok, No. 4:10-cv-11977 (FDS) (D.C.Mass.) ("The Court finds that the notices …
   constitute the best practicable notice... The Court further finds that all of the notices are
   written in simple terminology, are readily understandable by Class Members, and comply
   with the Federal Judicial Center’s illustrative class action notices.")

   Marenco v. Visa Inc., No. CV 10-08022 (DMG) (C.D.Cal.) ("[T]he Court finds that the notice
   plan…meets the requirements of due process, California law, and other applicable precedent.
   The Court finds that the proposed notice program is designed to provide the Class with the
   best notice practicable, under the circumstances of this action, of the pendency of this


   Jeanne C. Finegan, APR CV                                                                     14
Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158333 Page 34
                                     of 70



   litigation and of the proposed Settlement’s terms, conditions, and procedures, and shall
   constitute due and sufficient notice to all persons entitled thereto under California law, the
   United States Constitution, and any other applicable law.")

   Palmer v. Sprint Solutions, Inc., No. 09-cv-01211 (JLR) (W.D.Wa.) ("The means of notice were
   reasonable and constitute due, adequate, and sufficient notice to all persons entitled to be
   provide3d with notice.")

   In re: Tyson Foods, Inc., Chicken Raised Without Antibiotics Consumer Litigation, No. 1:08-md-
   01982 RDB (D. Md. N. Div.) (“The notice, in form, method, and content, fully complied with the
   requirements of Rule 23 and due process, constituted the best notice practicable under the
   circumstances, and constituted due and sufficient notice to all persons entitled to notice of
   the settlement.”)

   Sager v. Inamed Corp. and McGhan Medical Breast Implant Litigation, No. 01043771 (Sup. Ct.
   Cal., County of Santa Barbara) (“Notice provided was the best practicable under the
   circumstances.”).

   Deke, et al. v. Cardservice Internat’l, Case No. BC 271679, slip op. at 3 (Sup. Ct. Cal., County of
   Los Angeles) (“The Class Notice satisfied the requirements of California Rules of Court 1856
   and 1859 and due process and constituted the best notice practicable under the
   circumstances.”).

   Levine, et al. v. Dr. Philip C. McGraw, et al., Case No. BC 312830 (Los Angeles County Super.
   Ct., Cal.) (“[T]he plan for notice to the Settlement Class … constitutes the best notice
   practicable under the circumstances and constituted due and sufficient notice to the members
   of the Settlement Class … and satisfies the requirements of California law and federal due
   process of law.”).

   In re: Canadian Air Cargo Shipping Class Actions, Court File No. 50389CP, Ontario Superior
   Court of Justice, Supreme Court of British Columbia, Quebec Superior Court (“I am satisfied the
   proposed form of notice meets the requirements of s. 17(6) of the CPA and the proposed
   method of notice is appropriate.”).

   Fischer et al v. IG Investment Management, Ltd. et al, Court File No. 06-CV-307599CP, Ontario
   Superior Court of Justice.

   In re: Vivendi Universal, S.A. Securities Litigation, No. 02-cv-5571 (RJH)(HBP) (S.D.N.Y.).

   In re: Air Cargo Shipping Services Antitrust Litigation, No. 06-MD-1775 (JG) (VV) (E.D.N.Y.).

   Berger, et al., v. Property ID Corporation, et al., No. CV 05-5373-GHK (CWx) (C.D.Cal.).

   Lozano v. AT&T Mobility Wireless, No. 02-cv-0090 CAS (AJWx) (C.D.Cal.).


   Jeanne C. Finegan, APR CV                                                                       15
Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158334 Page 35
                                     of 70




   Howard A. Engle, M.D., et al., v. R.J. Reynolds Tobacco Co., Philip Morris, Inc., Brown &
   Williamson Tobacco Corp., No. 94-08273 CA (22) (11th Judicial Dist. Ct. of Miami-Dade County,
   Fla.).

   In re: Royal Dutch/Shell Transport Securities Litigation, No. 04 Civ. 374 (JAP) (Consolidated
   Cases) (D. N.J.).

   In re: Epson Cartridge Cases, Judicial Council Coordination Proceeding, No. 4347 (Sup. Ct. of
   Cal., County of Los Angeles).

   UAW v. General Motors Corporation, No: 05-73991 (E.D.MI).

   Wicon, Inc. v. Cardservice Intern’l, Inc., BC 320215 (Sup. Ct. of Cal., County of Los Angeles).

   In re: SmithKline Beecham Clinical Billing Litig., No. CV. No. 97-L-1230 (Third Judicial Cir.,
   Madison County, Ill.). Ms. Finegan designed and developed a national media and Internet site
   notification program in connection with the settlement of a nationwide class action concerning
   billings for clinical laboratory testing services.

   MacGregor v. Schering-Plough Corp., No. EC248041 (Sup. Ct. Cal., County of Los Angeles). This
   nationwide notification program was designed to reach all persons who had purchased or used
   an aerosol inhaler manufactured by Schering-Plough. Because no mailing list was available,
   notice was accomplished entirely through the media program.

   In re: Swiss Banks Holocaust Victim Asset Litig., No. CV-96-4849 (E.D.N.Y.). Ms. Finegan
   managed the design and implementation of the Internet site on this historic case. The site was
   developed in 21 native languages. It is a highly secure data gathering tool and information hub,
   central to the global outreach program of Holocaust survivors. www.swissbankclaims.com.

   In re: Exxon Valdez Oil Spill Litig., No. A89-095-CV (HRH) (Consolidated) (D. Alaska). Ms.
   Finegan designed and implemented two media campaigns to notify native Alaskan residents,
   trade workers, fisherman, and others impacted by the oil spill of the litigation and their rights
   under the settlement terms.

   In re: Johns-Manville Phenolic Foam Litig., No. CV 96-10069 (D. Mass). The nationwide multi-
   media legal notice program was designed to reach all Persons who owned any structure,
   including an industrial building, commercial building, school, condominium, apartment house,
   home, garage or other type of structure located in the United States or its territories, in which
   Johns-Manville PFRI was installed, in whole or in part, on top of a metal roof deck.

   Bristow v Fleetwood Enters Litig., No Civ 00-0082-S-EJL (D. Id). Ms. Finegan designed and
   implemented a legal notice campaign targeting present and former employees of Fleetwood
   Enterprises, Inc., or its subsidiaries who worked as hourly production workers at Fleetwood’s


   Jeanne C. Finegan, APR CV                                                                         16
Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158335 Page 36
                                     of 70



   housing, travel trailer, or motor home manufacturing plants. The comprehensive notice
   campaign included print, radio and television advertising.

   In re: New Orleans Tank Car Leakage Fire Litig., No 87-16374 (Civil Dist. Ct., Parish of Orleans,
   LA) (2000). This case resulted in one of the largest settlements in U.S. history. This campaign
   consisted of a media relations and paid advertising program to notify individuals of their rights
   under the terms of the settlement.

   Garria Spencer v. Shell Oil Co., No. CV 94-074(Dist. Ct., Harris County, Tex.). The nationwide
   notification program was designed to reach individuals who owned real property or structures
   in the United States, which contained polybutylene plumbing with acetyl insert or metal insert
   fittings.

   In re: Hurd Millwork Heat Mirror™ Litig., No. CV-772488 (Sup. Ct. of Cal., County of Santa
   Clara). This nationwide multi-media notice program was designed to reach class members with
   failed heat mirror seals on windows and doors, and alert them as to the actions that they
   needed to take to receive enhanced warranties or window and door replacement.

   Laborers Dist. Counsel of Alabama Health and Welfare Fund v. Clinical Lab. Servs., Inc, No.
   CV–97-C-629-W (N.D. Ala.). Ms. Finegan designed and developed a national media and Internet
   site notification program in connection with the settlement of a nationwide class action
   concerning alleged billing discrepancies for clinical laboratory testing services.

   In re: StarLink Corn Prods. Liab. Litig., No. 01-C-1181 (N.D. Ill).. Ms. Finegan designed and
   implemented a nationwide notification program designed to alert potential class members of
   the terms of the settlement.

   In re: MCI Non-Subscriber Rate Payers Litig., MDL Docket No. 1275, 3:99-cv-01275 (S.D.Ill.).
   The advertising and media notice program, found to be “more than adequate” by the Court,
   was designed with the understanding that the litigation affected all persons or entities who
   were customers of record for telephone lines presubscribed to MCI/World Com, and were
   charged the higher non-subscriber rates and surcharges for direct-dialed long distance calls
   placed on those lines. www.rateclaims.com.

   In re: Albertson’s Back Pay Litig., No. 97-0159-S-BLW (D.Id.). Ms. Finegan designed and
   developed a secure Internet site, where claimants could seek case information confidentially.

   In re: Georgia Pacific Hardboard Siding Recovering Program, No. CV-95-3330-RG (Cir. Ct.,
   Mobile County, Ala.). Ms. Finegan designed and implemented a multi-media legal notice
   program, which was designed to reach class members with failed G-P siding and alert them of
   the pending matter. Notice was provided through advertisements, which aired on national
   cable networks, magazines of nationwide distribution, local newspaper, press releases and
   trade magazines.



   Jeanne C. Finegan, APR CV                                                                     17
Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158336 Page 37
                                     of 70



   In re: Diet Drugs (Phentermine, Fenfluramine, Dexfenfluramine) Prods. Liab. Litig., Nos. 1203,
   99-20593. Ms. Finegan worked as a consultant to the National Diet Drug Settlement
   Committee on notification issues. The resulting notice program was described and
   complimented at length in the Court’s Memorandum and Pretrial Order 1415, approving the
   settlement,

   In re: Diet Drugs (Phentermine, Fenfluramine, Dexfenfluramine) Prods. Liab. Litig., 2000 WL
   1222042, Nos. 1203, 99-20593 (E.D.Pa. Aug. 28, 2002).

   Ms. Finegan designed the Notice programs for multiple state antitrust cases filed against the
   Microsoft Corporation. In those cases, it was generally alleged that Microsoft unlawfully used
   anticompetitive means to maintain a monopoly in markets for certain software, and that as a
   result, it overcharged consumers who licensed its MS-DOS, Windows, Word, Excel and Office
   software. The multiple legal notice programs designed by Jeanne Finegan and listed below
   targeted both individual users and business users of this software. The scientifically designed
   notice programs took into consideration both media usage habits and demographic
   characteristics of the targeted class members.

   In re: Florida Microsoft Antitrust Litig. Settlement, No. 99-27340 CA 11 (11th Judicial Dist.
   Ct. of Miami-Dade County, Fla.).

   In re: Montana Microsoft Antitrust Litig. Settlement, No. DCV 2000 219 (First Judicial Dist. Ct.,
   Lewis & Clark Co., Mt.).

   In re: South Dakota Microsoft Antitrust Litig. Settlement, No. 00-235(Sixth Judicial Cir., County
   of Hughes, S.D.).

   In re: Kansas Microsoft Antitrust Litig. Settlement, No. 99C17089 Division No. 15 Consolidated
   Cases (Dist. Ct., Johnson County, Kan.) (“The Class Notice provided was the best notice
   practicable under the circumstances and fully complied in all respects with the requirements of
   due process and of the Kansas State. Annot. §60-22.3.”).

   In re: North Carolina Microsoft Antitrust Litig. Settlement, No. 00-CvS-4073 (Wake) 00-CvS-
   1246 (Lincoln) (General Court of Justice Sup. Ct., Wake and Lincoln Counties, N.C.).

   In re: ABS II Pipes Litig., No. 3126 (Sup. Ct. of Cal., Contra Costa County). The Court approved
   regional notification program designed to alert those individuals who owned structures with
   the pipe that they were eligible to recover the cost of replacing the pipe.

   In re: Avenue A Inc. Internet Privacy Litig., No: C00-1964C (W.D. Wash.).

   In re: Lorazepam and Clorazepate Antitrust Litig., No. 1290 (TFH) (D.C.C.).

   In re: Providian Fin. Corp. ERISA Litig., No C-01-5027 (N.D. Cal.).


   Jeanne C. Finegan, APR CV                                                                       18
Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158337 Page 38
                                     of 70




   In re: H & R Block., et al Tax Refund Litig., No. 97195023/CC4111 (MD Cir. Ct., Baltimore City).

   In re: American Premier Underwriters, Inc, U.S. Railroad Vest Corp., No. 06C01-9912 (Cir. Ct.,
   Boone County, Ind.).

   In re: Sprint Corp. Optical Fiber Litig., No: 9907 CV 284 (Dist. Ct., Leavenworth County, Kan).

   In re: Shelter Mutual Ins. Co. Litig., No. CJ-2002-263 (Dist.Ct., Canadian County. Ok).

   In re: Conseco, Inc. Sec. Litig., No: IP-00-0585-C Y/S CA (S.D. Ind.).

   In re: Nat’l Treasury Employees Union, et al., 54 Fed. Cl. 791 (2002).

   In re: City of Miami Parking Litig., Nos. 99-21456 CA-10, 99-23765 – CA-10 (11th Judicial Dist.
   Ct. of Miami-Dade County, Fla.).

   In re: Prime Co. Incorporated D/B/A/ Prime Co. Personal Comm., No. L 1:01CV658 (E.D. Tx.).

   Alsea Veneer v. State of Oregon A.A., No. 88C-11289-88C-11300.




   Jeanne C. Finegan, APR CV                                                                         19
Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158338 Page 39
                                     of 70




                                     INTERNATIONAL EXPERIENCE

   Bell v. Canadian Imperial Bank of Commerce, et al, Court File No.: CV-08-359335 (Ontario
   Superior Court of Justice); (2016).

   In re: Canadian Air Cargo Shipping Class Actions (Ontario Superior Court of Justice, Court File
   No. 50389CP, Supreme Court of British Columbia.

   In re: Canadian Air Cargo Shipping Class Actions Québec Superior Court).

   Fischer v. IG Investment Management LTD., No. 06-CV-307599CP (Ontario Superior Court of
   Justice).

   In Re Nortel I & II Securities Litigation, Civil Action No. 01-CV-1855 (RMB), Master File No. 05
   MD 1659 (LAP) (S.D.N.Y. 2006).

   Frohlinger v. Nortel Networks Corporation et al., Court File No.: 02-CL-4605 (Ontario Superior
   Court of Justice).

   Association de Protection des Épargnants et Investissuers du Québec v. Corporation Nortel
   Networks, No.: 500-XX-XXXXXXX-017 (Superior Court of Québec).

   Jeffery v. Nortel Networks Corporation et al., Court File No.: S015159 (Supreme Court of British
   Columbia).

   Gallardi v. Nortel Networks Corporation, No. 05-CV-285606CP (Ontario Superior Court).

   Skarstedt v. Corporation Nortel Networks, No. 500-06-000277-059 (Superior Court of Québec).



                           SEC ENFORCEMENT NOTICE PROGRAM EXPERIENCE

   SEC v. Vivendi Universal, S.A., et al., Case No. 02 Civ. 5571 (RJH) (HBP) (S.D.N.Y.).
   The Notice program included publication in 11 different countries and eight different
   languages.

   SEC v. Royal Dutch Petroleum Company, No.04-3359 (S.D. Tex.)




   Jeanne C. Finegan, APR CV                                                                          20
Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158339 Page 40
                                     of 70



                       FEDERAL TRADE COMMISSION NOTICE PROGRAM EXPERIENCE

   FTC v. TracFone Wireless, Inc., Case No. 15-cv-00392-EMC.

   FTC v. Skechers U.S.A., Inc., No. 1:12-cv-01214-JG (N.D. Ohio).

   FTC v. Reebok International Ltd., No. 11-cv-02046 (N.D. Ohio)

   FTC v. Chanery and RTC Research and Development LLC [Nutraquest], No :05-cv-03460 (D.N.J.)

                                      BANKRUPTCY EXPERIENCE

         Ms. Finegan has designed and implemented hundreds of domestic and international
   bankruptcy notice programs. A sample case list includes the following:

   In Re: PG&E Corporation Case No . 19-30088 Bankr. N.D. Cal. 2019). Hearing Establishing,
   Deadline for Filing Proofs of Claim, (II) establishing the Form and Manner of Notice Thereof,
   and (III) Approving Procedures for Providing Notice of Bar Date and Other Information to all
   Creditors and Potential Creditors PG&E. June 26, 2019, Transcript of Hearing p. 21:1, the
   Honorable Dennis Montali stated: …the technology and the thought that goes into all these
   plans is almost incomprehensible. He further stated, p. 201:20 … Ms. Finegan has really
   impressed me today…

   In re AMR Corporation [American Airlines], et al., No. 11-15463 (SHL) (Bankr. S.D.N.Y.) ("due
   and proper notice [was] provided, and … no other or further notice need be provided.")

   In re Jackson Hewitt Tax Service Inc., et al., No 11-11587 (Bankr. D.Del.) (2011). The debtors
   sought to provide notice of their filing as well as the hearing to approve their disclosure
   statement and confirm their plan to a large group of current and former customers, many of
   whom current and viable addresses promised to be a difficult (if not impossible) and costly
   undertaking. The court approved a publication notice program designed and implemented by
   Finegan and the administrator, that included more than 350 local newspaper and television
   websites, two national online networks (24/7 Real Media, Inc. and Microsoft Media Network), a
   website notice linked to a press release and notice on eight major websites, including CNN and
   Yahoo. These online efforts supplemented the print publication and direct-mail notice provided
   to known claimants and their attorneys, as well as to the state attorneys general of all 50
   states. The Jackson Hewitt notice program constituted one of the first large chapter 11 cases to
   incorporate online advertising.

   In re: Nutraquest Inc., No. 03-44147 (Bankr. D.N.J.)

   In re: General Motors Corp. et al, No. 09-50026 (Bankr. S.D.N.Y.). This case is the 4th largest
   bankruptcy in U.S. history. Ms. Finegan and her team worked with General Motors
   restructuring attorneys to design and implement the legal notice program.


   Jeanne C. Finegan, APR CV                                                                       21
Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158340 Page 41
                                     of 70




   In re: ACandS, Inc., No. 0212687 (Bankr. D.Del.) (2007) (“Adequate notice of the Motion and of
   the hearing on the Motion was given.”).

   In re: United Airlines, No. 02-B-48191 (Bankr. N.D Ill.). Ms. Finegan worked with United and its
   restructuring attorneys to design and implement global legal notice programs. The notice was
   published in 11 countries and translated into 6 languages. Ms. Finegan worked closely with
   legal counsel and UAL’s advertising team to select the appropriate media and to negotiate the
   most favorable advertising rates. www.pd-ual.com.

   In re: Enron, No. 01-16034 (Bankr. S.D.N.Y.). Ms. Finegan worked with Enron and its
   restructuring attorneys to publish various legal notices.

   In re: Dow Corning, No. 95-20512 (Bankr. E.D. Mich.). Ms. Finegan originally designed the
   information website. This Internet site is a major information hub that has various forms in 15
   languages.

   In re: Harnischfeger Inds., No. 99-2171 (RJW) Jointly Administered (Bankr. D. Del.). Ms. Finegan
   designed and implemented 6 domestic and international notice programs for this case. The
   notice was translated into 14 different languages and published in 16 countries.

   In re: Keene Corp., No. 93B 46090 (SMB), (Bankr. E.D. MO.). Ms. Finegan designed and
   implemented multiple domestic bankruptcy notice programs including notice on the plan of
   reorganization directed to all creditors and all Class 4 asbestos-related claimants and counsel.

   In re: Lamonts, No. 00-00045 (Bankr. W.D. Wash.). Ms. Finegan designed an implemented
   multiple bankruptcy notice programs.

   In re: Monet Group Holdings, Nos. 00-1936 (MFW) (Bankr. D. Del.). Ms. Finegan designed and
   implemented a bar date notice.

   In re: Laclede Steel Co., No. 98-53121-399 (Bankr. E.D. MO.). Ms. Finegan designed and
   implemented multiple bankruptcy notice programs.

   In re: Columbia Gas Transmission Corp., No. 91-804 (Bankr. S.D.N.Y.). Ms. Finegan developed
   multiple nationwide legal notice notification programs for this case.

   In re: U.S.H. Corp. of New York, et al. (Bankr. S.D.N.Y). Ms. Finegan designed and implemented
   a bar date advertising notification campaign.

   In re: Best Prods. Co., Inc., No. 96-35267-T, (Bankr. E.D. Va.). Ms. Finegan implemented a
   national legal notice program that included multiple advertising campaigns for notice of sale,
   bar date, disclosure and plan confirmation.



   Jeanne C. Finegan, APR CV                                                                    22
Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158341 Page 42
                                     of 70



   In re: Lodgian, Inc., et al., No. 16345 (BRL) Factory Card Outlet – 99-685 (JCA), 99-686 (JCA)
   (Bankr. S.D.N.Y).

   In re: Internat’l Total Servs, Inc., et al., Nos. 01-21812, 01-21818, 01-21820, 01-21882, 01-
   21824, 01-21826, 01-21827 (CD) Under Case No: 01-21812 (Bankr. E.D.N.Y).

   In re: Decora Inds., Inc. and Decora, Incorp., Nos. 00-4459 and 00-4460 (JJF) (Bankr. D. Del.).

   In re: Genesis Health Ventures, Inc., et al, No. 002692 (PJW) (Bankr. D. Del.).

   In re: Tel. Warehouse, Inc., et al, No. 00-2105 through 00-2110 (MFW) (Bankr. D. Del.).

   In re: United Cos. Fin. Corp., et al, No. 99-450 (MFW) through 99-461 (MFW) (Bankr. D. Del.).

   In re: Caldor, Inc. New York, The Caldor Corp., Caldor, Inc. CT, et al., No. 95-B44080 (JLG)
   (Bankr. S.D.N.Y).

   In re: Physicians Health Corp., et al., No. 00-4482 (MFW) (Bankr. D. Del.).

   In re: GC Cos., et al., Nos. 00-3897 through 00-3927 (MFW) (Bankr. D. Del.).

   In re: Heilig-Meyers Co., et al., Nos. 00-34533 through 00-34538 (Bankr. E.D. Va.).


                               PRODUCT RECALL AND CRISIS COMMUNICATION EXPERIENCE

   Reser’s Fine Foods. Reser’s is a nationally distributed brand and manufacturer of food products
   through giants such as Albertsons, Costco, Food Lion, WinnDixie, Ingles, Safeway and Walmart.
   Ms. Finegan designed an enterprise-wide crisis communication plan that included
   communications objectives, crisis team roles and responsibilities, crisis response procedures,
   regulatory protocols, definitions of incidents that require various levels of notice, target
   audiences, and threat assessment protocols. Ms. Finegan worked with the company through
   two nationwide, high profile recalls, conducting extensive media relations efforts.

   Gulf Coast Claims Facility Notice Campaign. Finegan coordinated a massive outreach effort
   throughout the Gulf Coast region to notify those who have claims as a result of damages caused
   by the Deep Water Horizon Oil spill. The notice campaign included extensive advertising in
   newspapers throughout the region, Internet notice through local newspaper, television and
   radio websites and media relations. The Gulf Coast Claims Facility (GCCF) was an independent
   claims facility, funded by BP, for the resolution of claims by individuals and businesses for
   damages incurred as a result of the oil discharges due to the Deepwater Horizon incident on
   April 20, 2010.




   Jeanne C. Finegan, APR CV                                                                         23
Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158342 Page 43
                                     of 70



   City of New Orleans Tax Revisions, Post-Hurricane Katrina. In 2007, the City of New Orleans
   revised property tax assessments for property owners. As part of this process, it received
   numerous appeals to the assessments. An administration firm served as liaison between the
   city and property owners, coordinating the hearing schedule and providing important
   information to property owners on the status of their appeal. Central to this effort was the
   comprehensive outreach program designed by Ms. Finegan, which included a website and a
   heavy schedule of television, radio and newspaper advertising, along with the coordination of
   key news interviews about the project picked up by local media.
                                             ARTICLES

   Author, “Creating a Class Notice Program that Satisfies Due Process” Law360, New York,
   (February 13, 2018 12:58 PM ET).

   Author, “3 Considerations for Class Action Notice Brand Safety” Law360, New York, (October 2,
   2017 12:24 PM ET).

   Author, “What Would Class Action Reform Mean for Notice?” Law360, New York, (April 13,
   2017 11:50 AM ET).

   Author, “Bots Can Silently Steal your Due Process Notice.” Wisconsin Law Journal, April 2017.

   Author, “Don’t Turn a Blind Eye to Bots. Ad Fraud and Bots are a Reality of the Digital
   Environment.” LinkedIn article March 6, 2107.

   Co-Author, “Modern Notice Requirements Through the Lens of Eisen and Mullane” –
   Bloomberg - BNA Class Action Litigation Report, 17 CLASS 1077, (October 14, 2016).

   Author, “Think All Internet Impressions Are The Same? Think Again” – Law360.com, New York
   (March 16, 2016, 3:39 ET).

   Author, “Why Class Members Should See an Online Ad More Than Once” – Law360.com, New
   York, (December 3, 2015, 2:52 PM ET).

   Author, ‘Being 'Media-Relevant' — What It Means and Why It Matters - Law360.com, New York
   (September 11, 2013, 2:50 PM ET).

   Co-Author, “New Media Creates New Expectations for Bankruptcy Notice Programs,” ABI
   Journal, Vol. XXX, No 9, (November 2011).

   Quoted Expert, “Effective Class Action Notice Promotes Access to Justice: Insight from a New
   U.S. Federal Judicial Center Checklist,” Canadian Supreme Court Law Review, (2011), 53 S.C.L.R.
   (2d).




   Jeanne C. Finegan, APR CV                                                                   24
Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158343 Page 44
                                     of 70



   Co-Author, with Hon. Dickran Tevrizian – “Expert Opinion: It’s More Than Just a Report…Why
   Qualified Legal Experts Are Needed to Navigate the Changing Media Landscape,” BNA Class
   Action Litigation Report, 12 CLASS 464, May 27, 2011.

   Co-Author, with Hon. Dickran Tevrizian, Your Insight, "Expert Opinion: It's More Than Just a
   Report -Why Qualified Legal Experts Are Needed to Navigate the Changing Media Landscape,"
   TXLR, Vol. 26, No. 21, May 26, 2011.

   Quoted Expert, “Analysis of the FJC’s 2010 Judges’ Class Action Notice and Claims Process
   Checklist and Guide: A New Roadmap to Adequate Notice and Beyond,” BNA Class Action
   Litigation Report, 12 CLASS 165, February 25, 2011.

   Author, Five Key Considerations for a Successful International Notice Program, BNA Class Action
   Litigation Report, April, 9, 2010 Vol. 11, No. 7 p. 343.

   Quoted Expert, “Communication Technology Trends Pose Novel Notification Issues for Class
   Litigators,” BNA Electronic Commerce and Law, 15 ECLR 109 January 27, 2010.

   Author, “Legal Notice: R U ready 2 adapt?” BNA Class Action Report, Vol. 10 Class 702, July 24,
   2009.

   Author, “On Demand Media Could Change the Future of Best Practicable Notice,” BNA Class
   Action Litigation Report, Vol. 9, No. 7, April 11, 2008, pp. 307-310.

   Quoted Expert, “Warranty Conference: Globalization of Warranty and Legal Aspects of
   Extended Warranty,” Warranty Week, warrantyweek.com/archive/ww20070228.html/
   February 28, 2007.

   Co-Author, “Approaches to Notice in State Court Class Actions,” For The Defense, Vol. 45, No.
   11, November, 2003.

   Citation, “Recall Effectiveness Research: A Review and Summary of the Literature on Consumer
   Motivation and Behavior,” U.S. Consumer Product Safety Commission, CPSC-F-02-1391, p.10,
   Heiden Associates, July 2003.

   Author, “The Web Offers Near, Real-Time Cost Efficient Notice,” American Bankruptcy Institute,
   ABI Journal, Vol. XXII, No. 5., 2003.

   Author, “Determining Adequate Notice in Rule 23 Actions,” For The Defense, Vol. 44, No. 9
   September, 2002.

   Author, “Legal Notice, What You Need to Know and Why,” Monograph, July 2002.




   Jeanne C. Finegan, APR CV                                                                   25
Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158344 Page 45
                                     of 70



   Co-Author, “The Electronic Nature of Legal Noticing,” The American Bankruptcy Institute
   Journal, Vol. XXI, No. 3, April 2002.

   Author, “Three Important Mantras for CEO’s and Risk Managers,” - International Risk
   Management Institute, irmi.com, January 2002.

   Co-Author, “Used the Bat Signal Lately,” The National Law Journal, Special Litigation Section,
   February 19, 2001.

   Author, “How Much is Enough Notice,” Dispute Resolution Alert, Vol. 1, No. 6. March 2001.

   Author, “Monitoring the Internet Buzz,” The Risk Report, Vol. XXIII, No. 5, Jan. 2001.

   Author, “High-Profile Product Recalls Need More Than the Bat Signal,” - International Risk
   Management Institute, irmi.com, July 2001.

   Co-Author, “Do You Know What 100 Million People are Buzzing About Today?” Risk and
   Insurance Management, March 2001.

   Quoted Article, “Keep Up with Class Action,” Kentucky Courier Journal, March 13, 2000.

   Author, “The Great Debate - How Much is Enough Legal Notice?” American Bar Association –
   Class Actions and Derivatives Suits Newsletter, winter edition 1999.

                               SPEAKER/EXPERT PANELIST/PRESENTER

   Chief Litigation Counsel      Speaker, “Four Factors Impacting the Cost of Your Class Action
   Association (CLCA)            Settlement and Notice,” Houston TX, May 1, 2019

   CLE Webinar                   “Rule 23 Changes to Notice, Are You Ready for the Digital Wild,
                                 Wild West?” October 23, 2018, https://bit.ly/2RIRvZq

   American Bar Assn.            Faculty Panelist, 4th Annual Western Regional CLE Class Actions,
                                 “Big Brother, Information Privacy, and Class Actions: How Big Data
                                 and Social Media are Changing the Class Action Landscape” San
                                 Francisco, CA June, 2018.

   Miami Law Class Action     Faculty Panelist, “ Settlement and Resolution of Class Actions,”
   & Complex Litigation Forum Miami, FL December 2, 2016.

   The Knowledge Group           Faculty Panelist, “Class Action Settlements: Hot Topics 2016 and
                                 Beyond,” Live Webcast, www.theknowledgegroup.org, October
                                 2016.



   Jeanne C. Finegan, APR CV                                                                       26
Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158345 Page 46
                                     of 70



   ABA National Symposium      Faculty Panelist, “Ethical Considerations in Settling Class Actions,”
                               New Orleans, LA, March 2016.

   S.F. Banking Attorney Assn. Speaker, “How a Class Action Notice can Make or Break your
                               Client’s Settlement,” San Francisco, CA, May 2015.

   Perrin Class Action Conf.   Faculty Panelist, “Being Media Relevant, What It Means and Why
                               It Matters – The Social Media Evolution: Trends, Challenges and
                               Opportunities,” Chicago, IL May 2015.

   Bridgeport Continuing Ed.   Speaker, Webinar “Media Relevant in the Class Notice Context.”
                               July, 2014.

   Bridgeport Continuing Ed.   Faculty Panelist, “Media Relevant in the Class Notice Context.”
                               Los Angeles, California, April 2014.

   CASD 5th Annual             Speaker, “The Impact of Social Media on Class Action Notice.”
                               Consumer Attorneys of San Diego Class Action Symposium, San
                               Diego, California, September 2012.

   Law Seminars International Speaker, “Class Action Notice: Rules and Statutes Governing FRCP
                              (b)(3) Best Practicable… What constitutes a best practicable
                              notice? What practitioners and courts should expect in the new
                              era of online and social media.” Chicago, IL, October 2011.
                              *Voted by attendees as one of the best presentations given.

   CASD 4th Annual             Faculty Panelist, “Reasonable Notice - Insight for practitioners on
                               the FJC’s Judges’ Class Action Notice and Claims Process Checklist
                               and Plain Language Guide. Consumer Attorneys of San Diego Class
                               Action Symposium, San Diego, California, October 2011.

   CLE International           Faculty Panelist, Building a Workable Settlement Structure, CLE
                               International, San Francisco, California May, 2011.

   CASD                        Faculty Panelist, “21st Century Class Notice and Outreach.” 3nd
                               Annual Class Action Symposium CASD Symposium, San Diego,
                               California, October 2010.

   CASD                        Faculty Panelist, “The Future of Notice.” 2nd Annual Class Action
                               Symposium CASD Symposium, San Diego California, October 2009.

   American Bar Association    Speaker, 2008 Annual Meeting, “Practical Advice for Class Action
                               Settlements: The Future of Notice In the United States and
                               Internationally – Meeting the Best Practicable Standard.”


   Jeanne C. Finegan, APR CV                                                                     27
Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158346 Page 47
                                     of 70



                               Section of Business Law Business and Corporate Litigation
                               Committee – Class and Derivative Actions Subcommittee, New
                               York, NY, August 2008.

   Women Lawyers Assn.         Faculty Panelist, Women Lawyers Association of Los Angeles
                               “The Anatomy of a Class Action.” Los Angeles, CA, February, 2008.

   Warranty Chain Mgmt.        Faculty Panelist, Presentation Product Recall Simulation. Tampa,
                               Florida, March 2007.

   Practicing Law Institute.   Faculty Panelist, CLE Presentation, 11th Annual Consumer
                               Financial Services Litigation. Presentation: Class Action Settlement
                               Structures – Evolving Notice Standards in the Internet Age. New
                               York/Boston (simulcast), NY March 2006; Chicago, IL April 2006
                               and San Francisco, CA, May 2006.

   U.S. Consumer Product       Ms. Finegan participated as an invited expert panelist to the CPSC
   Safety Commission           to discuss ways in which the CPSC could enhance and measure the
                               recall process. As a panelist, Ms Finegan discussed how the CPSC
                               could better motivate consumers to take action on recalls and
                               how companies could scientifically measure and defend their
                               outreach efforts. Bethesda, MD, September 2003.

   Weil, Gotshal & Manges      Presenter, CLE presentation, “A Scientific Approach to Legal Notice
                               Communication.” New York, June 2003.

   Sidley & Austin             Presenter, CLE presentation, “A Scientific Approach to Legal
                               Notice Communication.” Los Angeles, May 2003.

   Kirkland & Ellis            Speaker to restructuring group addressing “The Best Practicable
                               Methods to Give Notice in a Tort Bankruptcy.” Chicago, April
                               2002.

   Georgetown University Law Faculty, CLE White Paper: “What are the best practicable methods
                             to Center Mass Tort Litigation give notice? Dispelling the
                             communications myth – A notice Institute disseminated is a
                             notice communicated,” Mass Tort Litigation Institute. Washington
                             D.C., November, 2001.

   American Bar Association    Presenter, “How to Bullet-Proof Notice Programs and What
                               Communication Barriers Present Due Process Concerns in Legal
                               Notice,” ABA Litigation Section Committee on Class Actions &
                               Derivative Suits. Chicago, IL, August 6, 2001.



   Jeanne C. Finegan, APR CV                                                                    28
Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158347 Page 48
                                     of 70



   McCutchin, Doyle, Brown      Speaker to litigation group in San Francisco and simulcast to four
                                other McCutchin locations, addressing the definition of effective
                                notice and barriers to communication that affect due process in
                                legal notice. San Francisco, CA, June 2001.

   Marylhurst University        Guest lecturer on public relations research methods. Portland,
                                OR, February 2001.

   University of Oregon         Guest speaker to MBA candidates on quantitative and qualitative
                                research for marketing and communications programs. Portland,
                                OR, May 2001.

   Judicial Arbitration &       Speaker on the definition of effective notice. San Francisco and Los
   Mediation Services (JAMS)    Angeles, CA, June 2000.

   International Risk           Past Expert Commentator on Crisis and Litigation Communications.
   Management Institute         www.irmi.com.

   The American Bankruptcy      Past Contributing Editor – Beyond the Quill. www.abi.org.
   Institute Journal (ABI)

                                               BACKGROUND

           Ms Finegan’s past experience includes working in senior management for leading Class
   Action Administration firms including The Garden City Group (“GCG”) and Poorman-Douglas
   Corp., (“EPIQ”). Ms. Finegan co-founded Huntington Advertising, a nationally recognized leader
   in legal notice communications. After Fleet Bank purchased her firm in 1997, she grew the
   company into one of the nation’s leading legal notice communication agencies.

           Prior to that, Ms. Finegan spearheaded Huntington Communications, (an Internet
   development company) and The Huntington Group, Inc., (a public relations firm). As a partner
   and consultant, she has worked on a wide variety of client marketing, research, advertising,
   public relations and Internet programs. During her tenure at the Huntington Group, client
   projects included advertising (media planning and buying), shareholder meetings, direct mail,
   public relations (planning, financial communications) and community outreach programs. Her
   past client list includes large public and privately held companies: Code-A-Phone Corp., Thrifty-
   Payless Drug Stores, Hyster-Yale, The Portland Winter Hawks Hockey Team, U.S. National Bank,
   U.S. Trust Company, Morley Capital Management, and Durametal Corporation.

           Prior to Huntington Advertising, Ms. Finegan worked as a consultant and public relations
   specialist for a West Coast-based Management and Public Relations Consulting firm.

          Additionally, Ms. Finegan has experience in news and public affairs. Her professional
   background includes being a reporter, anchor and public affairs director for KWJJ/KJIB radio in


   Jeanne C. Finegan, APR CV                                                                     29
Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158348 Page 49
                                     of 70



   Portland, Oregon, as well as reporter covering state government for KBZY radio in Salem,
   Oregon. Ms. Finegan worked as an assistant television program/promotion manager for KPDX
   directing $50 million in programming. She was also the program/promotion manager at KECH-
   22 television.

           Ms. Finegan's multi-level communication background gives her a thorough, hands-on
   understanding of media, the communication process, and how it relates to creating effective
   and efficient legal notice campaigns.
                             MEMBERSHIPS, PROFESSIONAL CREDENTIALS

   APR     Accredited. Universal Board of Accreditation Public Relations Society of America
                     • Member of the Public Relations Society of America
                     • Member Canadian Public Relations Society

   Board of Directors - Alliance for Audited Media
   Alliance for Audited Media (“AAM”) is the recognized leader in cross-media verification. It was
   founded in 1914 as the Audit Bureau of Circulations (ABC) to bring order and transparency to the
   media industry. Today, more than 4,000 publishers, advertisers, agencies and technology vendors
   depend on its data-driven insights, technology certification audits and information services to
   transact with trust.




                                             SOCIAL MEDIA

   LinkedIn: www.linkedin.com/in/jeanne-finegan-apr-7112341b




   Jeanne C. Finegan, APR CV                                                                          30
Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158349 Page 50
                                     of 70




                   Exhibit B
3:15-md-02670-JLS-MDD             Document
     Packaged Seafood Products Antitrust                                   FIRST-CLASS MAIL P
                                         Litigation 2044-1 Filed 09/30/19 PageID.158350
     c/o Settlement Administrator                    of 70                 U.S. POSTAGE PAID
      PO Box 8267                                                             CITY, ST
                                                                          PERMIT NO. XXXX
      Philadelphia, PA 19101-8267


      Deadline to Submit Claim: Month Day, 2020


           Personalized Claim Form Enclosed
                                                                 <<Barcode>>
    Did You Purchase Packaged Tuna Products in       Class Member ID: <<Refnum>>
     containers 40 oz or more from Costco, DOT
       Foods, Sysco, US Foods, Sam’s Club, or        <<FirstName>> <<LastName>>
           Wal-Mart between June 1, 2011             <<Address>>
            through December 31, 2016.               <<Address2>>
                                                     <<City>>, <<ST>> <<Zip>>-<<zip4>>
            You may be Eligible for Payment
      www.PackagedSeafoodAntitrustCFPClass.com


                                         [BARCODE AREA]
  We have records showing that you or your company purchased Foodservice-Size Packaged Tuna Products (40-ounces or larger) from
   DOT Foods, Sysco, US Foods, Sam’s Club,
3:15-md-02670-JLS-MDD                      Wal-Mart, or Costco
                                        Document         2044-1and mayFiled
                                                                       be affected by a litigation class
                                                                                09/30/19                 action and settlement. P
                                                                                                   PageID.158351
                                                          of 70
   What is this about? The lawsuit, known as In re: Packaged   need to do anything if you agree with the below purchase values.
    Seafood Products Antitrust Litigation, No. 15-2670 (S.D. Cal.),      These purchases values are from DOT, US Foods, _____, and _____
    alleges that Defendants Tri-Union Seafoods, LLC d/b/a Chicken of     and will be used to determine your pro rata percentage of the Net
    the Sea International and Thai Union Group PCL (collectively,        Settlement Fund. If you do not agree with your purchase values, you
    “COSI” Defendants”) along with defendants Bumble Bee Foods,          must file a claim online or by mail postmarked by MONTH DAY
    LLC, StarKist Company, and certain related parent entities of        2020. Exclude from the Litigation Class: Receive no benefits
    Bumble Bee and StarKist (collectively “Defendants”) conspired to     from this litigation by excluding yourself from the Litigation Class,
    fix, raise, and maintain the prices of Packaged Tuna Products and    but you keep your right to sue any or all of the defendants about
    that this resulted in purchasers paying more than they otherwise     these same claims. Exclude from the Settlement, but not the
    would have. The Court has certified a Litigation Class in the        Litigation Class: You will be included in future settlements with
    lawsuit, and you have been identified as a Commercial Food           the non-settling Defendants and keep your right to sue COSI
    Preparer (“CFP”) Class Member. While denying liability, the COSI     Defendants but will get nothing from this Settlement. All exclusions
    Defendants have agreed to a Settlement with the CFP Class to         must be postmarked by MONTH DAY 2020. Object to the
    avoid the time and expense of legal proceedings. The Court has not   Settlement: Objections must be postmarked by MONTH DAY
    yet ruled on approval of the Settlement.                             2020.
     Who is a Class Member? You have been identified as a Class             Further information about Filing a Claim, Excluding, and
  Member as a purchaser of Foodservice-Size Packaged Tuna Products       Objecting are on the website.
  from DOT Foods, Sysco, US Foods, Sam’s Club, Wal-Mart, or                 The Fairness Hearing will be held at the Edward J. Schwartz
  Costco from June 1, 2011 through December 31, 2016.                    Courthouse, 221 West Broadway, San Diego, CA 92101 in
     What are the benefits? The COSI Defendants have agreed to pay       Courtroom ____, on MONTH DAY 2020 at 00:00 a./p.m. to
  $6,500,000 to provide for eligible Claim benefits, Class Counsel       determine approval of the Settlement, award of attorneys’ fees and
  fees, administration fees and expenses, and Representative Service     expenses plus Representative Service Awards of up to $10,000 per
  Awards. Payments will be based on a plan of allocation which is        class representative, altogether not to exceed $3,000,000, less than
  detailed on the Settlement website.                                    half of the $6,500,000 Settlement Fund. The motion for fees and
     What are my rights? Do Nothing: You will receive a pro rata         expenses will be posted on the website below after they are filed.
  share of the Net Settlement Funds based on purchase noted below        Call 1-833-927-0821 or write: Packaged Seafood Products Antitrust
  and your claims will be resolved through this action and settlement.   Litigation – CFP Class, c/o Settlement Administrator, P.O. Box
   File a Claim: To receive payment from this Settlement, you do not     8267, Philadelphia, PA 19101-8267 for more information.
  This is only a summary.            Visit: www.PackagedSeafoodAntitrustCFPClass.com                    or              Call:1-833-927-0821
3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158352 P
                                of 70




                             Packaged Seafood Products Antitrust Litigation
                             c/o Settlement Administrator
                             PO Box 8267
                             Philadelphia, PA 19101-8267
     <<Barcode>>
3:15-md-02670-JLS-MDD            Document 2044-1 Filed 09/30/19 PageID.158353
                                                                 CLAIM FORM P
     Class Member Id: <<RefNum>>           of 70

  Entity / Name:
  Phone Number: (         )         -             Email Address                                 @                  .
             Check Box if you have a new address and provide:


   Instructions: To receive payment, you do not need to do anything if you agree with the purchase values below that were
   obtained from DOT, US Foods, ____, and ______. If you do not, then you must fill out the dispute option below, provide
   proof of purchase for the amount you claim, sign and return this card with your documentation.

   Purchase amounts from DOT, US Foods, ______, and _______: $_______________________


         I dispute the purchase values above: I do not agree with the above amount being used for my pro rata determination and
        am submitting documentation which includes proof of purchases to support my claim of purchases totaling:

                                       $___________________________________________
        By checking the box above, I am disputing the above purchase value and providing documentation. Should I fail
        to support my asserted claim value, my purchase value will revert to the amount listed above.


    Signature:                                                                         Date:        /      /

    Printed Name:                                                                      Title:
3:15-md-02670-JLS-MDD             Document
     Packaged Seafood Products Antitrust                                   FIRST-CLASS MAIL P
                                         Litigation 2044-1 Filed 09/30/19 PageID.158354
     c/o Settlement Administrator                    of 70                 U.S. POSTAGE PAID
      PO Box 8267                                                             CITY, ST
                                                                          PERMIT NO. XXXX
      Philadelphia, PA 19101-8267


      Deadline to Submit Claim: Month Day, 2020


           Personalized Claim Form Enclosed
                                                                 <<Barcode>>
    Did You Purchase Packaged Tuna Products in       Class Member ID: <<Refnum>>
     containers 40 oz or more from Costco, DOT
       Foods, Sysco, US Foods, Sam’s Club, or        <<FirstName>> <<LastName>>
           Wal-Mart between June 1, 2011             <<Address>>
            through December 31, 2016.               <<Address2>>
                                                     <<City>>, <<ST>> <<Zip>>-<<zip4>>
            You may be Eligible for Payment
      www.PackagedSeafoodAntitrustCFPClass.com


                                         [BARCODE AREA]
  We have records showing that you or your company purchased Foodservice-Size Packaged Tuna Products (40-ounces or larger) from
   DOT Foods, Sysco, US Foods, Sam’s Club,
3:15-md-02670-JLS-MDD                      Wal-Mart, or Costco
                                        Document         2044-1and mayFiled
                                                                      be affected by a litigation class
                                                                               09/30/19                 action and settlement. P
                                                                                                  PageID.158355
                                                          of 70File a Claim: To receive payment from this Settlement, you must
   What is this about? The lawsuit, known as In re: Packaged
   Seafood Products Antitrust Litigation, No. 15-2670 (S.D. Cal.),       file a Claim and include proof of the purchases you claim. You can
   alleges that Defendants Tri-Union Seafoods, LLC d/b/a Chicken of      file a claim online or by mail postmarked by MONTH DAY 2020.
   the Sea International and Thai Union Group PCL (collectively,            Exclude from the Litigation Class: Receive no benefits from
   “COSI” Defendants”) along with defendants Bumble Bee Foods,           this litigation by excluding yourself from the Litigation Class, but
   LLC, StarKist Company, and certain related parent entities of         you keep your right to sue any or all of the defendants about these
   Bumble Bee and StarKist (collectively “Defendants”) conspired to      same claims.
   fix, raise, and maintain the prices of Packaged Tuna Products and        Exclude from the Settlement, but not the Litigation Class:
   that this resulted in purchasers paying more than they otherwise      You will be included in future settlements with the non-settling
   would have. The Court has certified a Litigation Class in the         Defendants and keep your right to sue COSI Defendants, but will get
   lawsuit, and you have been identified as a Commercial Food            nothing from this Settlement. All exclusions must be postmarked by
   Preparer (“CFP”) Class Member. While denying liability, the COSI      MONTH DAY 2020.
   Defendants have collectively agreed to a Settlement with the CFP         Object to the Settlement: Objections must be postmarked by
   Class to avoid the time and expense of legal proceedings. The         MONTH DAY 2020.
   Court has not yet ruled on approval of the Settlement.                    Further information about Filing a Claim, Excluding, and
      Who is a Class Member? You have been identified as a Class         Objecting are on the website.
   Member as a purchaser of Foodservice-Size Packaged Tuna                  The Fairness Hearing will be held at the Edward J. Schwartz
   Products from DOT Foods, Sysco, US Foods, Sam’s Club, Wal-            Courthouse, 221 West Broadway, San Diego, CA 92101 in
   Mart, or Costco from June 1, 2011 through December 31, 2016.          Courtroom ____, on MONTH DAY 2020 at 00:00 a./p.m. to
      What are the benefits? The COSI Defendants have agreed to          determine approval of the Settlement, award of attorneys’ fees and
   pay $6,500,000 to provide for eligible Claim benefits, Class          expenses plus Representative Service Awards of up to $10,000 per
   Counsel fees, administration fees and expenses, and Representative    class representative, altogether not to exceed $3,000,000, less than
   Service Awards. Payments will be based on a plan of allocation        half of the $6,500,000 Settlement Fund. The motion for fees and
   which is detailed on the Settlement website.                          expenses will be posted on the website below after they are filed.
    What are my rights? Do Nothing: You will not receive a pro           Call 1-833-927-0821 or write: Packaged Seafood Products Antitrust
   rata share of the Net Settlement Funds and you will lose your right   Litigation – CFP Class, c/o Settlement Administrator, P.O. Box
   to sue the COSI Defendants for these claims in a separate action.     8267, Philadelphia, PA 19101-8267 for more information.
    This is only a summary.                  Visit: www.PackagedSeafoodAntitrustCFPClass.com                           Call:1-833-927-0821
3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158356 P
                                of 70




                             Packaged Seafood Products Antitrust Litigation
                             c/o Settlement Administrator
                             PO Box 8267
                             Philadelphia, PA 19101-8267
     <<Barcode>>
3:15-md-02670-JLS-MDD            Document 2044-1 Filed 09/30/19 PageID.158357
                                                                 CLAIM FORM P
     Class Member Id: <<RefNum>>           of 70

   Entity / Name:
   Phone Number: (          )          -             Email Address                                 @                   .
               Check Box if you have a new address and provide:


    Instructions: To receive payment, you must file a claim. You have been listed as a purchaser in the DOT Foods, Sysco,
    US Foods, Sam’s Club, Wal-Mart, or Costco records. If you file a claim, you will receive a pro rata share of the Net
    Settlement Fund based on your validated purchases of Foodservice-Size Packaged Tuna Products (40-ounces or larger)
    from DOT Foods, Sysco, US Foods, Sam’s Club, Wal-Mart, or Costco.

    Claimed Purchase amounts: $__________________________

  I am submitting, along with this card, business records to validate the claim amount above. Such records may include purchase
  orders, receipts, business records, or the like.


     Signature:                                                                           Date:        /      /

     Printed Name:                                                                        Title:
Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158358 Page 59
                                     of 70




                   Exhibit C
Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158359 Page 60
                                     of 70
Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158360 Page 61
                                     of 70




                   Exhibit D
    Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158361 Page 62
                                            of 70
  If you or your company purchased Foodservice-Size Packaged Tuna Products directly from
   DOT Foods, Sysco, US Foods, Sam’s Club, Walmart, or Costco from June 1, 2011 through
              December 31, 2016, you could be affected by a Class Action Lawsuit
City, State, Month Day, year /PR Newswire/ -- The following statement is being issued by Cuneo Gilbert & LaDuca, LLP
regarding the certification of a litigation class and a class action settlement in In re Packaged Seafood Products Antitrust
Litigation, No. 15-2670.

A litigation class (“Litigation Class”) has been certified by the Court, and a proposed settlement (“Settlement”) has been
reached between Defendants Tri-Union Seafoods, LLC d/b/a Chicken of the Sea International and Thai Union Group PCL
(together, the “COSI Defendants”) and the Commercial Food Preparer (“CFP”) Plaintiff Class. CFPs have moved for
preliminary approval of the settlement between CFPs and the COSI Defendants in this lawsuit, which relates to alleged
price fixing of “Foodservice-Size” Packaged Tuna Products that were purchased from certain intermediaries. The Court
has not yet ruled on approval of the Settlement.

What is this about?
The CFP lawsuit alleges that the COSI Defendants along with Bumble Bee Foods, LLC, StarKist Company, and certain
related parent entities of Bumble Bee and StarKist (collectively “Defendants”) conspired to fix, raise, and maintain the prices
of Packaged Tuna Products and that this resulted in purchasers paying more for these products than they otherwise would
have. The Court has certified the CFP lawsuit as a class action, and you have been identified as a potential Class Member.
All Defendants deny liability. While denying liability, the COSI Defendants have collectively agreed to a Settlement to avoid
the time and expense of additional legal proceedings. You may be eligible to file a Claim.

Who is a Class Member?
You are a Class Member if you or your company purchased Foodservice-Size Packaged Tuna Products (i.e., products in
cans or pouches sized 40 ounces or greater) from DOT Foods, Sysco, US Foods, Sam’s Club, Wal-Mart, or Costco from
June 1, 2011 through December 31, 2016. This Settlement only applies to purchases made in 27 states and the District of
Columbia. Visit www.PackagedSeafoodAntitrustCFPClass.com for more details on the exact states that are covered.

What are the benefits?
Eligible Class Members who file a Claim will receive payment. Class members that purchased from DOT Foods, US Foods,
_______, or _______ need not file a claim with respect to purchases from these intermediaries and will receive checks
relating to these purchases automatically as a matter of course. Payments will be based on a plan of allocation that is
detailed on the Settlement website. The COSI Defendants have agreed to pay $6,500,000 to provide for eligible Claim
benefits, Class Counsel fees, administration fees and expenses, and Representative Service Awards.

What are my rights?
Do Nothing: Unless you purchased from DOT Foods, US Foods, _______, or _______, you will receive no payment and
have no right to sue Defendants later for the claims covered by this litigation. File a Claim: To receive payment from the
Settlement, you must file a Claim, either online or by mail postmarked, by MONTH DAY 2020. Exclude yourself from the
Litigation Class or the Settlement. You get no benefits from any settlement if you exclude yourself from the Litigation Class,
but you keep your right to sue the defendants about these claims. If you exclude yourself from the Settlement, but not the
Litigation Class, you will be included in future settlements with the non-settling Defendants. Your request for exclusion must
state clearly whether you are excluding from the Litigation Class and/or Settlement class and be postmarked by MONTH
DAY 2020. If you do not agree with the Settlement and did not exclude, you may Object: Your objection must be postmarked
by MONTH DAY 2020. Complete details about filing a Claim, Excluding, and Objecting are available on the website.

A Fairness Hearing will be held at the Edward J. Schwartz Courthouse, 221 West Broadway, San Diego, CA 92101 in
Courtroom _____, on MONTH DAY 2020 at 00:00 a./p.m. to determine approval of the Settlement, award of attorneys’ fees
plus expenses and Representative Service Awards of up to $10,000 per class representative, altogether not to exceed
$3,000,000, which is less than half of the $6,500,000 settlement value. The motion for fees and expenses will be posted on
the website noted below after they are filed. You may attend this hearing at your own expense, but you are not required to
attend.

Visit www.PackagedSeafoodAntitrustCFPClass.com, call 1-833-927-0821, or write to: Packaged Seafood Products
Antitrust Litigation – CFP Class, c/o Settlement Administrator, P.O. Box 58267, Philadelphia, PA 19101-8267 for more
information.
                 _________________________________________________________________________
                                            Source: Cuneo Gilbert & LaDuca, LLP
                          Media Contact(s): [NAME], Cuneo Gilbert & LaDuca, LLP (xxx)xxx-xxxx
Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158362 Page 63
                                     of 70




                    Exhibit E
      Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158363 Page 64
                                           of 70

                   UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF CALIFORNIA

                                   PLEASE READ THIS NOTICE CAREFULLY
                         YOUR LEGAL RIGHTS MAY BE AFFECTED IF YOU ACT OR DON’T ACT.

                             In re: Packaged Seafood Products Antitrust Litigation, No. 15-2670

    If you or your company purchased Packaged Tuna products directly from DOT Foods, Sysco,
     US Foods, Sam’s Club, Walmart, or Costco (collectively “Distributors”) from June 1, 2011
            through December 31, 2016, you could be affected by a Class Action Lawsuit.

                            A Federal Court authorized this notice. This is not a solicitation from a lawyer.
      A Federal Court has certified a class action, and you or your company have been identified as a member of that
      Class. A motion for preliminarily approval has been filed with regard to a settlement (“Settlement”) between
      Defendants Tri-Union Seafoods, LLC d/b/a Chicken of the Sea International and Thai Union Group PCL (together,
      the “COSI” or “COSI Defendants”) and the Commercial Food Preparer Plaintiffs (“Plaintiffs”), who represent a
      Class of indirect purchasers of Foodservice-Size Packaged Tuna Products. The purpose of this notice is to:
          •      Announce the Order certifying a Litigation Class, inform you of your rights and options regarding the
                 certified Litigation Class, and the deadline to exclude yourself;
          •      Provide information regarding the Settlement reached with the COSI Defendants; notify you of the process
                 and deadline for submitting a claim form to receive payment in the Settlement; detail the process and
                 deadline for objecting or commenting on the Settlement agreement along with attorney fees and expenses;
                 and inform you of the process and deadline for excluding yourself from the Settlement.


YOUR RIGHTS AND OPTIONS AT THIS TIME                                                                                DEADLINE

                     If you did not receive a personalized postcard with purchase values included in it,
                     you will remain a member of the Litigation Class; however, you will not receive any
                     payment from this Settlement, and you will have no right to sue later for the claims
  Do Nothing         released by the Settlement.
                     If you did receive a postcard notice directly listing your purchase transaction
                     amounts, then you will automatically receive a pro rata distribution from the Net
                     Settlement Fund using the listed amounts.
                     Get out of the lawsuit. This is the only option that allows you to bring or join another
Opt-Out of the                                                                                                     Month    Day,
                     lawsuit raising the same legal claims against the Defendants. You will receive no
Litigation Class                                                                                                   Year
                     payment from this Settlement or any other future settlements in this action.
                     Get out of the Settlement. This is the only option that allows you to bring or join another
Opt Out of the       lawsuit raising the same legal claims against the COSI Defendants. You will receive no        Month    Day,
 Settlement          payment from this Settlement, but you can choose to participate in future settlements if      Year
                     you do not also opt out of the Litigation Class.
                     Write to the Court about any aspect of the Settlement. (If you object to any aspect of the
 Object to the                                                                                                     Month    Day,
                     Settlement, you must submit a written Objection by the Objection Deadline to the right
  Settlement                                                                                                       Year
                     and cannot exclude yourself from the Settlement or Class.)
Submit a Claim       The only way to receive payment under the COSI Settlement for your purchases if you           Month    Day,
    Form             did not receive a postcard notice detailing your purchase transaction amounts.                Year
                     Speak in Court about the Settlement. (If you object to any aspect of the Settlement, you      Month    Day
Go to a Hearing
                     must submit a written Objection by the Objection Deadline of Month Day, Year.)                Year at 0:00

          •      These rights and options—and the deadlines to exercise them—are explained in this notice.
Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158364 Page 65
                                     of 70

                                                  What this Notice Contains

1.    Why did I receive this notice? ............................................................................................................. 3
2.    What is this lawsuit about? .................................................................................................................. 3
3.    Who is included in the Class?.............................................................................................................. 3
4.    What Products are included in this Settlement? .................................................................................. 3
5.    What does the Settlement provide? ..................................................................................................... 4
6.    How does the Settlement benefit me? ................................................................................................. 4
7.    How do I make a claim? ...................................................................................................................... 4
8.    What am eligible for if I file a Claim?................................................................................................. 5
9.    What does it mean to Exclude myself from the Class? ....................................................................... 5
10. How do I Exclude myself from the Class? .......................................................................................... 5
11. What if I disagree with the Settlement?............................................................................................... 5
12. How do I Object to the Settlement?..................................................................................................... 5
13. Who represents me?..............................................................................................................................6
14. Should I get my own lawyer?...............................................................................................................6
15. What happens if I do nothing? ............................................................................................................. 6
16. When will the Court decide if the Settlement is Approved? ............................................................... 6
17. How do I get more information? ......................................................................................................... 7
   Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158365 Page 66
                                        of 70



                                            Important Dates
                                      Month Day Year   Claims Deadline
                                      Month Day Year   Objection Deadline
                                      Month Day Year   Opt-Out Deadline
                                      Month Day Year   Fairness Hearing


1. Why did I receive this notice?
   You or your company may have purchased Foodservice-Size Packaged Tuna Products indirectly from
   Bumble Bee Foods, LLC, Tri-Union Seafoods, LLC d/b/a Chicken of the Sea International, or
   StarKist Company (together with Thai Union Group PCL and certain related parent entities of Bumble
   Bee and StarKist, the “Defendants”) and directly from DOT Foods, Sysco, US Foods, Sam’s Club,
   Walmart, or Costco from June 1, 2011 through December 31, 2016.
   A Litigation Class has been certified by the Court and a proposed Settlement has been reached between
   the COSI Defendants and the Commercial Food Preparer (“CFP”) Class. You may be eligible to
   receive benefits from this proposed Settlement. This notice is to provide you with information so that
   you can act.

2. What is this lawsuit about?
   The CFP lawsuit alleges that the COSI Defendants along with Bumble Bee Foods, LLC, StarKist
   Company, and certain related parent entities of Bumble Bee and StarKist conspired to fix, raise, and
   maintain the prices of Packaged Tuna Products and that this resulted in purchasers paying more for these
   products than they otherwise would have. The Court has certified the CFP lawsuit as a class action, and
   you have been identified as a potential Class Member. Additionally, while denying liability, the COSI
   Defendants have collectively agreed to a Settlement to avoid the time and expense of legal proceedings.
   You may be eligible to file a Claim.

3. Who is included in the Class?
   On July 30, 2019, the Court certified a Class of Commercial Food Preparers (“CFP”). You are a
   member of the CFP Class certified by the Court if you fit the following definition:
          All persons and entities in 27 named states and DC that indirectly purchased packaged
          tuna products, produced in packages of 40 ounces or greater that were manufactured by
          any Defendant (or any current of former subsidiary or any Affiliate thereof) and that were
          purchased directly from DOT Foods, Sysco, US Foods, Sam’s Club, Walmart, or Costco
          (other than inter-company purchases among these distributors) from June 1, 2011 through
          December 31, 2016 (the “Class Period”).
   Only purchases made in the following 27 states and DC apply to this Settlement. The relevant territory
   and states are the District of Columbia and Arizona, Arkansas, California, Florida, Iowa, Kansas, Maine,
   Massachusetts, Michigan, Minnesota, Mississippi, Nebraska, Nevada, New Hampshire, New Mexico,
   New York, North Carolina, North Dakota, Oregon, Rhode Island, South Carolina, South Dakota,
   Tennessee, Utah, Vermont, West Virginia, and Wisconsin.

4. What Products are included in this Settlement?
   The products at issue for the CFP Class are the “Foodservice-size” packaged tuna products, which are
   packaged tuna products 40 ounces and larger. Definitionally, the class consists of entities that

              Questions? Visit www.PackagedSeafoodAntitrustCFPClass.com or call 1-833-927-0821
                                                    3
  Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158366 Page 67
                                       of 70

   purchased these Foodservice-size packaged tuna products from six large distributors—Sysco, US
   Foods, Walmart, Sam’s Club, Costco, and DOT Foods (together, the “Distributors”). Only purchases
   made in the 27 states and DC detailed in question 3 apply to this Settlement.

5. What does the Settlement provide?
   Plaintiffs and their counsel believe that the terms and conditions of the Settlement are fair, reasonable,
   adequate, and equitable, and that the Settlement is in the best interest of the Class Members. The COSI
   Defendants have agreed to provide a Settlement Fund of $6,500,000.
   The Settlement fund will provide payments to Class Members whose transactional purchase histories
   are found in the Distributors’ records and to Class Members who file valid claims and pay for
   Settlement Administration costs and expenses, Class Counsel fees and expenses, and Class
   Representative Service Awards. Unused Settlement funds may be awarded to a cy pres recipient to be
   approved by the Court.

6. How does the Settlement benefit me?
   Eligible Class Members who file a valid claim along with eligible Class Members that receive a
   postcard noting their purchases from Distributor records do not dispute those amounts will be eligible
   to receive a pro rata payment issued from the Net Settlement Fund. Payments will be made on a pro
   rata basis.

7. How do I make a claim?
   To make a Claim, you can fill out the Claim Form available on the Settlement website noted below or
   return the claim form sent with your mailed notice, if you received one.
   If you did not receive a personalized mailed notice that includes purchase totals from the
   Distributors, you must file a claim submitted online or postmarked by the deadline and include
   documentation of claimed purchases through the production of business records, purchase order, or
   receipts in order to receive payment from the Settlement.
   If you received a postcard notice and it included purchase values from the Distributors and you
   agree with the noted purchase values, you do not need to do anything to receive payment from the
   Settlement. You will be sent a check, and the purchase data from the listed Distributors will be used
   to determine your pro rata share of the Settlement. You should keep all documentation, however, in
   case the administrator has questions for you. If you do not agree with the purchase values from the
   Distributors’ records, you will need to submit your claim with documentation to support the value of
   purchases you are claiming.
   If you did not receive a mailed notice and believe you are a Class Member and want to receive
   payment from the settlement, you must file a claim. Feel free to call the toll-free number below, and
   they will assist you with any questions. Remember, the Settlement only covers purchases made in the
   27 states and DC from the above-noted six Distributors for Packaged Tuna Products in containers 40
   ounces or more.
   You can submit the Claim Form online, or you can mail it to the Settlement Administrator at:
   Packaged Seafood Products Antitrust Litigation – CFP Class, c/o Heffler, Settlement Administrator,
   P.O. Box 8267, Philadelphia, PA 19101-8267. Claim Forms must be submitted online or postmarked
   by 11:59 p.m. Eastern Time on Month Day, Year.
   Benefit Checks will be issued only if the Court grants final approval to the proposed Settlement and
   after the final approval is no longer subject to appeal. Please be patient as this may take months, or
   even years, in the event of an appeal. As soon as the Settlement becomes effective, checks will be


               Questions? Visit www.PackagedSeafoodAntitrustCFPClass.com or call 1-833-927-0821
                                                     4
   Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158367 Page 68
                                        of 70

   mailed.

8. What am I eligible for if I file a Claim?
   Class Members who file a valid claim will be eligible to receive a pro rata payment from the
   Settlement fund after all expenses and attorney fees are paid. See the Settlement website for more
   details.

9. What does it mean to Exclude myself from the Litigation Class or the Settlement?
   If you are included in the definition of the Class (Question 3, above) and you want to sue all of the
   Defendants separately about any of the claims in this lawsuit, you must exclude yourself from the
   Litigation Class. If you exclude yourself, you will not be entitled to any money from potential future
   distributions if the Litigation Class obtains any money as a result of a trial or from any settlements.
   You may also exclude yourself from just the Settlement. If you exclude yourself from the Settlement,
   you will be included in the Class for all non-settling Defendants, but keep your right to bring a lawsuit
   in an individual capacity against the COSI Defendants. You will not be able to sue any of the non-
   settling Defendants in an individual capacity if you only exclude from the proposed Settlement.

10. How do I Exclude myself from the Class or the Settlement?
   If you are a Class Member, and you decide that you want to exclude yourself from the Litigation Class,
   you must send an “Exclusion Request”. The Exclusion Request must be contain (1) your full name,
   address, and phone number(s); (2) the number of Foodservice-Size Packaged Tuna Products that you
   purchased from the Distributors from June 1, 2011 through December 31, 2016; (3) the following
   statement: “I/We request to Exclude myself/ourselves from the Litigation Class in the Packaged
   Seafood Products Antitrust Litigation.”; and (4) your signature. The Exclusion Request must be
   postmarked by Month Day, Year and sent to the Settlement Administrator at:

                                 Packaged Seafood Products Antitrust Litigation
                                 c/o Heffler, Settlement Administrator- Exclusion Request
                                 P.O. Box 8267
                                 Philadelphia, PA 19101-8267

   Similarly, if you are a Class Member, and you decide that you want to exclude yourself from only the
   Settlement, you must send an “Exclusion Request”. The Exclusion Request must be contain (1) your
   full name, address, and phone number(s); (2) the number of Foodservice-Size Packaged Tuna Products
   that you purchased from the Distributors from June 1, 2011 through December 31, 2016; (3) the
   following statement: “I/We request to Exclude myself/ourselves from the Settlement with the COSI
   Defendants in the Packaged Seafood Products Antitrust Litigation.”; and (4) your signature. The
   Exclusion Request must be postmarked by Month Day, Year and sent to the Settlement Administrator
   at the above address.

11. What if I disagree with the Settlement?
   If you do not exclude yourself, and you disagree with or are dissatisfied with any part of the
   Settlement, you may object or comment on the Settlement. Even if you object to the Settlement, if you
   file a valid claim, you will still be eligible to receive benefits from the Settlement.

12. How do I Object or Comment on the Settlement?
   If you do not agree with any part of the Settlement or wish to provide comments, you may write to the

               Questions? Visit www.PackagedSeafoodAntitrustCFPClass.com or call 1-833-927-0821
                                                     5
   Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158368 Page 69
                                        of 70

   Court. If you object to or comment on the Settlement, you may also still file a Claim. An objection
   must be written and include: (1) your full legal name, the name of the company you represent, your
   position at that company, your authorization to act on behalf of the company, your contact address,
   and contact telephone number; (2) the words “Notice of Objection”; (3) the case name and number,
   which are In re: Packaged Seafood Products Antitrust Litigation, No. 15-2670; (4) a list of the
   Foodservice-size Packaged Tuna Products that you or your company purchased from the Distributors
   from June 1, 2011 through December 31, 2016; (5) your objections to or comments on the settlement;
   and (6) your signature as an authorized representative of the company. The Objection must be sent to
   the Settlement Administrator at the below address and must be postmarked by Month, Day Year:

                                 Packaged Seafood Products Antitrust Litigation
                                 c/o Heffler, Settlement Administrator- Exclusion Request
                                 P.O. Box 8267
                                 Philadelphia, PA 19101-8267

13. Who represents me?
   The Court appointed the law firm of Cuneo Gilbert & LaDuca, LLP to represent the CFP Class as
   Class Counsel. You are not personally responsible for payment of attorneys’ fees or expenses for
   Class Counsel. If the Settlement is preliminarily approved, Class Counsel may ask the Court for
   Counsel’s fees and expenses along with Representative Service Awards of up to $10,000 per class
   representative to be issued from the Settlement fund, altogether not to exceed $3,000,000, which is
   less than half of the $6,500,000 settlement value. If the Court grants Class Counsels’ request, the
   attorneys’ fees, expenses, and Representative Service Awards would be deducted from any money
   obtained for the Class. A motion for these fees and expenses will be posted on the Settlement website
   after they are filed, MONTH DAY 2020.

14. Should I get my own lawyer?
   If you stay in the Class, you do not need to hire your own lawyer because Class Counsel is working on
   your behalf. However, if you want to be represented by your own lawyer, you may hire one at your
   own expense and cost.

15. What happens if I do nothing?
   If you do nothing, you will remain a member of the Class. You will also not be able to sue, continue
   to sue, or be part of any other lawsuit against the defendants regarding these matters.
   Additionally, if you did not receive a postcard that lists a purchase value from the Distributors and do
   nothing, will also not receive any payment from this settlement. The only way to receive benefits from
   this settlement if you did not receive a postcard notice that includes purchase values is to file a Claim
   by the deadline. If you received a postcard that includes a purchase value from the Distributors and do
   nothing, you will still receive a payment in this Settlement, and the noted purchase value will be used
   to determine your pro rata share of the Net Settlement Fund if you do not file a claim.

16. When will the Court decide if the Settlement is Approved?
   The Court will hold a hearing on Month Day Year, to consider whether to approve the Settlement.
   The hearing will be held in the United States District Court for the Southern District of California,
   before the Honorable Janis L. Sammartino, in the Edward J. Schwartz United States Courthouse, 221
   West Broadway, San Diego, CA 92101 in Courtroom _____ at ____ a/pm or such other judge
   assigned by the Court.


               Questions? Visit www.PackagedSeafoodAntitrustCFPClass.com or call 1-833-927-0821
                                                     6
  Case 3:15-md-02670-JLS-MDD Document 2044-1 Filed 09/30/19 PageID.158369 Page 70
                                       of 70

   You do not have to appear at this hearing, but you may if you want to. This hearing date may change
   without further written notice to you. Consult the Settlement Website below or the Court docket in this
   case available through Public Access to Court Electronic Records PACER (http://www.pacer.gov), for
   updated information on the hearing date and time. The Settlement Website will be updated as new or
   changing information is received.

17. How do I get more information?
   For more information, including Claim Forms, Frequently Asked Questions, and Court Documents
   visit the Settlement Website at www.PackagedSeafoodAntitrustCFPClass.com. You may also call
   toll-free 1-833-927-0821, or write to: Packaged Seafood Products Antitrust Litigation, c/o Settlement
   Administrator, P.O. Box 8267, Philadelphia, PA 19101-8267.

   Please note: If your present address is different from the address on the envelope in which you received
   a notice, or if you did not receive a notice directly but believe you should have, please call the toll-free
   helpline and update your information.

            If you have any questions, please contact the Claims Administrator or Class Counsel.
                                       Please do not contact the Court.




               Questions? Visit www.PackagedSeafoodAntitrustCFPClass.com or call 1-833-927-0821
                                                     7
